


Exhibit 10.33

 

EXECUTION COPY

 

 

FIRST LIEN COLLATERAL AGREEMENT

 

dated as of August 8, 2007

 

by and among

 

PROSPECT MEDICAL HOLDINGS, INC.

PROSPECT MEDICAL GROUP, INC.,

and certain of their Subsidiaries,

as Grantors,

 

in favor of

 

BANK OF AMERICA, N.A.,

as Administrative Agent

 

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

Page

 

 

ARTICLE I DEFINED TERMS

1

 

SECTION 1.1

Terms Defined in the Uniform Commercial Code

1

 

SECTION 1.2

Definitions

2

 

SECTION 1.3

Other Interpretive Provisions

6

 

 

 

 

ARTICLE II SECURITY INTEREST

7

 

SECTION 2.1

Grant of Security Interest

7

 

SECTION 2.2

Grantors Remain Liable

8

 

 

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES

9

 

SECTION 3.1

Existence, Qualification and Power; Compliance with Laws

9

 

SECTION 3.2

Authorization; No Contravention; Binding Effect

9

 

SECTION 3.3

Consents

9

 

SECTION 3.4

Perfected First Priority Liens

10

 

SECTION 3.5

Title, No Other Liens

10

 

SECTION 3.6

State of Organization; Location of Inventory, Equipment and Fixtures; other
Information

10

 

SECTION 3.7

Accounts

11

 

SECTION 3.8

Chattel Paper

11

 

SECTION 3.9

Commercial Tort Claims

11

 

SECTION 3.10

Deposit Accounts

11

 

SECTION 3.11

Intellectual Property

12

 

SECTION 3.12

Inventory

12

 

SECTION 3.13

Investment Property; Partnership/LLC Interests

12

 

SECTION 3.14

Instruments

13

 

SECTION 3.15

Farm Products

13

 

SECTION 3.16

Government Contracts

13

 

SECTION 3.17

Aircraft

13

 

 

 

 

ARTICLE IV COVENANTS

13

 

SECTION 4.1

Maintenance of Perfected Security Interest; Further Information

13

 

SECTION 4.2

Maintenance of Insurance

13

 

SECTION 4.3

Changes in Locations; Changes in Name or Structure

14

 

SECTION 4.4

Required Notifications

14

 

SECTION 4.5

Delivery Covenants

15

 

SECTION 4.6

Control Covenants; Certain Excluded Deposit Accounts

15

 

SECTION 4.7

Filing Covenants

16

 

SECTION 4.8

Accounts

16

 

SECTION 4.9

Intellectual Property

17

 

SECTION 4.10

Investment Property; Partnership/LLC Interests.

18

 

SECTION 4.11

Equipment

19

 

SECTION 4.12

Vehicles

19

 

SECTION 4.13

Government Contracts

19

 

i

--------------------------------------------------------------------------------


 

 

SECTION 4.14

Further Assurances

19

 

 

 

 

ARTICLE V REMEDIAL PROVISIONS

19

 

SECTION 5.1

General Remedies

19

 

SECTION 5.2

Specific Remedies

20

 

SECTION 5.3

Registration Rights

22

 

SECTION 5.4

Application of Proceeds

23

 

SECTION 5.5

Waiver, Deficiency

24

 

 

 

 

ARTICLE VI THE ADMINISTRATIVE AGENT

24

 

SECTION 6.1

Administrative Agent’s Appointment as Attorney-In-Fact

24

 

SECTION 6.2

Duty of Administrative Agent

26

 

SECTION 6.3

Authority of Administrative Agent

26

 

 

 

 

ARTICLE VII MISCELLANEOUS

26

 

SECTION 7.1

Amendments, Waivers and Consents

26

 

SECTION 7.2

Notices

26

 

SECTION 7.3

No Waiver, Cumulative Remedies

26

 

SECTION 7.4

Expenses, Indemnification, Waiver of Consequential Damages, etc.

27

 

SECTION 7.5

Successors and Assigns

27

 

SECTION 7.6

Survival of Indemnities

28

 

SECTION 7.7

Right of Setoff

28

 

SECTION 7.8

Counterparts; Integration; Effectiveness

28

 

SECTION 7.9

Severability

28

 

SECTION 7.10

Governing Law; Jurisdiction; Service of Process

29

 

SECTION 7.11

Waiver of Jury Trial; California Judicial Reference

29

 

SECTION 7.12

Injunctive Relief.

30

 

SECTION 7.13

Acknowledgements

30

 

SECTION 7.14

Releases

31

 

SECTION 7.15

Additional Grantors

31

 

SECTION 7.16

All Powers Coupled with Interest

31

 

ii

--------------------------------------------------------------------------------


 

SCHEDULES:

 

 

 

 

 

Schedule 3.6

Exact Legal Name; Jurisdiction of Organization; Taxpayer Identification Number;
Registered Organization Number; Mailing Address; Chief Executive Office and
other Locations

 

Schedule 3.9

Commercial Tort Claims

 

Schedule 3.10

Deposit Accounts

 

Schedule 3.11

Intellectual Property

 

Schedule 3.13

Investment Property and Partnership/LLC Interests

 

Schedule 3.14

Instruments

 

 

 

 

EXHIBITS

 

 

 

 

 

Exhibit A

Form of Governmental Receivables Account Agreement

 

 

iii

--------------------------------------------------------------------------------


 

FIRST LIEN COLLATERAL AGREEMENT (this “Agreement”), dated as of August 8, 2007
by and among PROSPECT MEDICAL HOLDINGS, INC., a Delaware corporation
(“Holdings”), PROSPECT MEDICAL GROUP, INC., a California professional
corporation (together with Holdings, the “Borrowers”), each of the Guarantors
(as defined in the Credit Agreement referred to below) and identified on the
signature pages hereto and any Additional Grantor (as defined below) who may
become party to this Agreement (such Guarantors and Additional Grantors,
collectively, with the Borrowers, the “Grantors”), in favor of BANK OF AMERICA,
N.A., as Administrative Agent (in such capacity, the “Administrative Agent”) for
the ratable benefit of the Secured Parties.

 

STATEMENT OF PURPOSE

 

Pursuant to the First Lien Credit Agreement, dated as of even date herewith by
and among the Borrowers, the banks and other financial institutions from time to
time party thereto (the “Lenders”) and the Administrative Agent (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), the Lenders have agreed to make Credit Extensions to the Borrowers
upon the terms and subject to the conditions set forth therein.

 

Pursuant to the terms of a First Lien Guaranty of even date herewith, the
Guarantors who are parties hereto have guaranteed the payment and performance of
the Obligations.

 

It is a condition precedent to the obligation of the Lenders to make their
respective Credit Extensions to the Borrowers under the Credit Agreement that
the Grantors shall have executed and delivered this Agreement to the
Administrative Agent, for the ratable benefit of the Secured Parties.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective Credit Extensions to the Borrowers
thereunder, each Grantor hereby agrees with the Administrative Agent, for the
ratable benefit of the Secured Parties, as follows:

 

ARTICLE I

 


DEFINED TERMS

 

SECTION 1.1                 Terms Defined in the Uniform Commercial Code.

 


(A)           THE FOLLOWING TERMS WHEN USED IN THIS AGREEMENT SHALL HAVE THE
MEANINGS ASSIGNED TO THEM IN THE UCC (AS DEFINED BELOW) AS IN EFFECT FROM TIME
TO TIME:  “ACCOUNT”, “ACCOUNT DEBTOR”, “AUTHENTICATE”, “CERTIFICATED SECURITY”,
“CHATTEL PAPER”; “COMMERCIAL TORT CLAIM”, “DEPOSIT ACCOUNT”, “DOCUMENTS”,
“ELECTRONIC CHATTEL PAPER”, “EQUIPMENT”, “FARM PRODUCTS” “FIXTURE”, “GENERAL
INTANGIBLE”, “GOODS”, “HEALTH-CARE-INSURANCE RECEIVABLES”, “INSTRUMENT”,
“INVENTORY”, “INVESTMENT COMPANY SECURITY”, “INVESTMENT PROPERTY”, “LETTER OF
CREDIT RIGHTS”, “PAYMENT INTANGIBLES”, “PROCEEDS”, “RECORD”, “REGISTERED
ORGANIZATION”, “SECURITY”, “SECURITIES ENTITLEMENT”, “SECURITIES INTERMEDIARY”,
“SECURITIES ACCOUNT”, “SECURITY”, “SUPPORTING OBLIGATION”, “TANGIBLE CHATTEL
PAPER”, AND “UNCERTIFICATED SECURITY”.

 

--------------------------------------------------------------------------------



 


(B)           TERMS DEFINED IN THE UCC AND NOT OTHERWISE DEFINED HEREIN OR IN
THE CREDIT AGREEMENT SHALL HAVE THE MEANING ASSIGNED IN THE UCC AS IN EFFECT
FROM TIME TO TIME.


 

SECTION 1.2                 Definitions.  The following terms when used in this
Agreement shall have the meanings assigned to them below:

 

“Additional Grantor” means each Subsidiary of the Borrowers which hereafter
becomes a Grantor pursuant to Section 7.15 (as required pursuant to Section 6.12
of the Credit Agreement).

 

“Agreement” means this Collateral Agreement, as amended, restated, supplemented
or otherwise modified from time to time.

 

“Applicable Insolvency Laws” means all applicable Laws governing bankruptcy,
reorganization, arrangement, adjustment of debts, relief of debtors,
dissolution, insolvency, fraudulent transfers or conveyances or other similar
laws (including, without limitation, 11 U.S.C. Sections 544, 547, 548 and 550
and other “avoidance” provisions of Title 11 of the United States Code).

 

“Assignment of Claims Act” means the Assignment of Claims Act of 1940 (41 U.S.C.
Section 15, 31 U.S.C.  Section 3737, and 31 U.S.C. Section 3727), including all
amendments thereto and regulations promulgated thereunder.

 

“Brotman Shares” means the shares of common stock owned as of the date hereof
issued by Brotman Medical Center, Inc., a California corporation, to Prospect
Hospital Advisory Services, Inc.

 

“Capitated Contract Rights” means, collectively, all of the Loan Parties’
contracts whether presently existing or hereafter executed between Loan Parties
and various health maintenance organizations and all proceeds therefrom.

 

“Collateral” has the meaning assigned thereto in Section 2.1.

 

“Collateral Account” means any collateral account established by the
Administrative Agent as provided in Section 5.2.

 

“Collections” means all funds received from or on behalf of Obligors in payment
of any amount owed with respect to Receivables.

 

“Control” means the manner in which “control” is achieved under the UCC with
respect to any Collateral for which the UCC specifies a method of achieving
“control”.

 

“Controlled Depository” has the meaning assigned thereto in Section 4.6.

 

“Controlled Intermediary” has the meaning assigned thereto in Section 4.6.

 

“Copyrights” means collectively, all of the following of any Grantor: (a) all
copyrights, rights and interests in copyrights, works protectable by copyright,
copyright registrations and copyright applications anywhere in the world,
including, without limitation, those listed on Schedule 3.11 hereto, (b) all
extensions, and renewals of any of the foregoing, (c) all income,

 

2

--------------------------------------------------------------------------------


 

royalties, damages and payments now or hereafter due and/or payable under any of
the foregoing or with respect to any of the foregoing, including, without
limitation, damages or payments for past, present or future infringements of any
of the foregoing, (d) the right to sue for past, present or future infringements
of any of the foregoing and (e) all rights corresponding to any of the foregoing
throughout the world.

 

“Copyright Licenses” means any written agreement naming any Grantor as licensor
or licensee, including, without limitation, those listed in Schedule 3.11,
granting any right under any Copyright, including, without limitation, the grant
of rights to manufacture, distribute, exploit and sell materials derived from
any Copyright.

 

“Effective Endorsement and Assignment” means, with respect to any specific type
of Collateral, all such endorsements, assignments and other instruments of
transfer reasonably requested by the Administrative Agent with respect to the
Security Interest granted in such Collateral, and in each case, in form and
substance satisfactory to the Administrative Agent.

 

“Excess Collateral” has the meaning assigned thereto in Section 4.6(c).

 

“Excluded Deposit Account” means, collectively, (a) Deposit Accounts established
solely for the purpose of funding payroll and other compensation and benefits to
employees and (b) all Deposit Accounts into which Governmental Receivables are
initially deposited.

 

“Fee-for-Service Receivables” means Receivables other than Capitated Contract
Rights.

 

“Government Contract” means a contract between any Grantor and an agency,
department or instrumentality of the United States or any state, municipal or
local Governmental Authority located in the United States or all obligations of
any such Governmental Authority arising under any Account now or hereafter owing
by any such Governmental Authority, as account debtor, to any Grantor; provided,
however, that such definition shall exclude all Government Reimbursement
Programs.

 

“Governmental Receivable” means any Account that is payable pursuant to any
Government Reimbursement Program.

 

“Government Reimbursement Program” means any program (a) relating to Medicare,
(b) Medicaid, or (c) any other state or federal programs as payor or program
administrated by the Centers for Medicare and Medicaid Services or any agent,
administrator, intermediary or carrier for any of the foregoing.

 

“Grantors” has the meaning set forth in the Preamble of this Agreement.

 

“Intellectual Property” means collectively, all of the following of any Grantor:
(a)  all systems software, applications software and internet rights, including,
without limitation, screen displays and formats, internet domain names, web
sites (including web links), program structures, sequence and organization, all
documentation for such software, including, without limitation, user manuals,
flowcharts, programmer’s notes, functional specifications, and operations
manuals, all formulas, processes, ideas and know-how embodied in any of the
foregoing, and all program materials, flowcharts, notes and outlines created in
connection with

 

3

--------------------------------------------------------------------------------


 

any of the foregoing, whether or not patentable or copyrightable, (b) concepts,
discoveries, inventions, improvements and ideas, (c) any useful information
relating to the items described in clause (a) or (b), including know-how,
technology, engineering drawings, reports, design information, trade secrets,
practices, laboratory notebooks, specifications, test procedures, maintenance
manuals, research, development, manufacturing, marketing, merchandising,
selling, purchasing and accounting, (d) Patents and Patent Licenses, Copyrights
and Copyright Licenses, Trademarks and Trademark Licenses, and (e) other
licenses to use any of the items described in the foregoing clauses (a), (b),
(c) and (d) or any other similar items of such Grantor necessary for the conduct
of its business.

 

“Issuer” means any issuer of any Investment Property or Partnership/LLC
Interests (including, without limitation, any Issuer as defined in the UCC).

 

“Obligations” means with respect to the Borrowers, the meaning assigned thereto
in the Credit Agreement, and with respect to each Guarantor, the obligations of
such Guarantor under the Guaranty executed by such Guarantor and with respect to
all Grantors, all liabilities and obligations of the Grantors hereunder and all
liabilities and obligations of the Grantors with respect to overdrafts, returned
items and related liabilities and all indemnification obligations under the Loan
Documents now or hereafter owing by any Grantor to Bank of America, N.A., any
Affiliate thereof or the Administrative Agent arising from or in connection with
treasury, depositary or cash management services or in connection with any
automated clearinghouse transfer of funds for the benefit of such Grantor.

 

“Obligors” means any person that is obligated  to make payment with respect to
any Capitated Contract or other Receivables.

 

“Partnership/LLC Interests” means, with respect to any Grantor, the entire
partnership, membership interest or limited liability company interest, as
applicable, of such Grantor in each partnership, limited partnership or limited
liability company owned thereby, including, without limitation, such Grantor’s
capital account, its interest as a partner or member, as applicable, in the net
cash flow, net profit and net loss, and items of income, gain, loss, deduction
and credit of any such partnership, limited partnership or limited liability
company, as applicable, such Grantor’s interest in all distributions made or to
be made by any such partnership, limited partnership or limited liability
company, as applicable, to such Grantor and all of the other economic rights,
titles and interests of such Grantor as a partner or member, as applicable, of
any such partnership, limited partnership or limited liability company, as
applicable, whether set forth in the partnership agreement or membership
agreement, as applicable, of such partnership, limited partnership or limited
liability company, as applicable, by separate agreement or otherwise.

 

“Patents” means collectively, all of the following of any Grantor: (a) all
patents, rights and interests in patents, patent disclosures, patentable
inventions and patent applications anywhere in the world, including, without
limitation, those listed on Schedule 3.11 hereto, (b) all improvements thereto,
reissues, continuations (in whole or in part), divisionals, reexaminations and
renewals and extensions of any of the foregoing, (c) all income, royalties,
damages or payments now or hereafter due and/or payable under any of the
foregoing or with respect to any of the foregoing, including, without
limitation, damages or payments for past, present or future infringements of any
of the foregoing, (d) the right to sue for past, present or future

 

4

--------------------------------------------------------------------------------


 

infringements of any of the foregoing and (e) all rights corresponding to any of
the foregoing throughout the world.

 

“Patent License” means all agreements now or hereafter in existence, whether
written, implied or oral, providing for the grant by or to any Grantor of any
right to manufacture, use or sell any invention covered in whole or in part by a
Patent, including, without limitation, any of the foregoing referred to in
Schedule 3.11 hereto.

 

“Patient Lists” means all records, documents, lists, electronic media or any
other method of recordation that shows in any way any Person to whom Loan
Parties supply medical services, medication, medical supplies, or professional
services, the name and mailing address of such Person, a complete and accurate
description of the medical services, medication, medical supply item or
professional service that is supplied to such Person, the physician at whose
direction such medical services, medication, medical supply or professional
service is delivered, and all other information Loan Parties used in the course
of Loan Parties’ ordinary course of business to supply such Person with medical
services, medication, medical supplies or professional service.

 

“Permitted Liens” means the Liens permitted by Section 7.01(a)-(i) and (k) of
the Credit Agreement.

 

 “Receivables” means any right to payment, whether constituting an account,
chattel paper, instrument, general intangible, payment intangible or health-care
insurance receivable, Capitated Contract Rights, Fee-for-Service Receivable,
Governmental Receivable or otherwise, arising from the sale, rental or lease of
healthcare goods or equipment, or the provision of services and any ancillary
sales, including all rights and remedies to payment relating thereto, together
with any and all proceeds in any way derived, directly or indirectly therefrom. 
The term “Receivables” shall include amounts due under capitation and similar
agreements, amounts due any Loan Party for cost adjustments or undercharges for
prior services, amounts due as any part of a disproportionate share or risk
share payment, workmen’s compensation claims, and any other claims to payment
held by any Loan Party.

 

“Restricted Securities Collateral” has the meaning assigned thereto in
Section 5.3.

 

“Securities Act” means the Securities Act of 1933, including all amendments
thereto and regulations promulgated thereunder.

 

“Security Interests” means the security interests granted pursuant to
Article II, as well as all other security interests created or assigned as
additional security for the Obligations pursuant to the provisions of the Credit
Agreement.

 

“Trademarks” means collectively all of the following of any Grantor: (a) all
trademarks, rights and interests in trademarks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, service marks, logos, other business identifiers, together with
translations, adaptations, derivations and combinations thereof, prints and
labels on which any of the foregoing have appeared or appear, whether registered
or unregistered, all registrations and recordings thereof, and all applications
in connection therewith (other than each application to register any trademark
or service mark prior to the filing under applicable Law of a verified statement
of use for such trademark or service mark) anywhere in

 

5

--------------------------------------------------------------------------------


 

the world, including, without limitation, those listed on Schedule 3.11 hereto,
(b) all extensions and renewals of any of the foregoing, (c) all income,
royalties, damages and payments now or hereafter due and/or payable under any of
the foregoing or with respect to any of the foregoing, including, without
limitation, damages or payments for past, present or future infringements of any
of the foregoing, (d) the right to sue for past, present or future infringements
of any of the foregoing and (e) all rights corresponding to any of the foregoing
(including the goodwill) throughout the world.

 

“Trademark License” means any agreement now or hereafter in existence, whether
written or oral, providing for the grant by or to any Grantor of any right to
use any Trademark, including, without limitation, any of the foregoing referred
to in Schedule 3.11.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York,
as amended or modified from time to time.

 

“Vehicles” means all cars, trucks, trailers, construction and earth moving
equipment and other vehicles covered by a certificate of title under the laws of
any state, all tires and all other appurtenances to any of the foregoing.

 

SECTION 1.3                 Other Interpretive Provisions.  Terms defined in the
Credit Agreement and not otherwise defined herein shall have the meanings
assigned thereto in the Credit Agreement.  With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:  (a) the definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined, (b) whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms, (c) the words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”, (d) the word “will”
shall be construed to have the same meaning and effect as the word “shall”,
(e) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document, as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (f) any reference herein to any Person shall be construed to
include such Person’s permitted successors and assigns, (g) the words “herein”,
“hereof” and “hereunder”, and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (h) all references herein to Articles, Sections, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Exhibits and
Schedules to, this Agreement, (i) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights, (j) the term “documents” includes any and all
instruments, documents, agreements, certificates, notices, reports, financial
statements and other writings, however evidenced, whether in physical or
electronic form, (k) in the computation of periods of time from a specified date
to a later specified date, the word “from” means “from and including;” the words
“to” and “until” each mean “to but excluding;” and the word “through” means “to
and including”, (l) Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document and (k) where the
context requires, terms relating to the Collateral or any part thereof, when
used in relation to a Grantor, shall refer to such Grantor’s Collateral or the
relevant part thereof.  To the extent that a direct conflict between the
provisions

 

6

--------------------------------------------------------------------------------


 

of this Agreement and the provisions of the Credit Agreement (other than with
respect to any provision of this Agreement relating to the grant, pledge and
assignment of the Security Interest in the Collateral or the exercise of
remedies with respect thereto), the Credit Agreement shall govern.

 

SECTION 1.4 Intercreditor Agreement.  Notwithstanding anything contained herein
to the contrary, the liens and security interests granted to the Administrative
Agent, for the benefit of the Secured Parties, pursuant to this Agreement, and
the exercise of any right or remedy by the Administrative Agent, for the benefit
of the Secured Parties, under this Agreement, are subject to the provisions of
the Intercreditor Agreement. In the event of any conflict between the terms of
the Intercreditor Agreement and this Agreement, the terms of the Intercreditor
Agreement shall govern and control.

 

ARTICLE II

 

SECURITY INTEREST

 

SECTION 2.1                 Grant of Security Interest.  Each Grantor hereby
grants, pledges and collaterally assigns to the Administrative Agent, for the
ratable benefit of the Secured Parties, a security interest in, all of such
Grantor’s right, title and interest in the following property, now owned or at
any time hereafter acquired by such Grantor or in which such Grantor now has or
at any time in the future may acquire any right, title or interest, and wherever
located or deemed located (collectively, the “Collateral”), as collateral
security for the prompt and complete payment and performance when due (whether
at the stated maturity, by acceleration or otherwise) of the Obligations:

 


(A)           ALL ACCOUNTS INCLUDING, WITHOUT LIMITATION, ALL “HEALTH CARE
INSURANCE RECEIVABLES”, ALL RECEIVABLES (INCLUDING ALL CAPITATED CONTRACT
RIGHTS) AND ALL COLLECTIONS AND OTHER PAYMENTS AND PROCEEDS WITH REGARD THERETO;


 


(B)           ALL CASH AND CURRENCY;


 


(C)           ALL CHATTEL PAPER;


 


(D)           ALL COMMERCIAL TORT CLAIMS IDENTIFIED ON SCHEDULE 3.9;


 


(E)           ALL DEPOSIT ACCOUNTS;


 


(F)            ALL DOCUMENTS;


 


(G)           ALL EQUIPMENT;


 


(H)           ALL FIXTURES;


 


(I)            ALL GENERAL INTANGIBLES, INCLUDING ALL PAYMENT INTANGIBLES, ANY
DISPROPORTIONATE SHARE SETTLEMENTS, RISK SHARE SETTLEMENTS, COST REPORT
SETTLEMENTS, CAPITATION

 

7

--------------------------------------------------------------------------------


 


SETTLEMENT PAYMENTS OR OTHER DISTRIBUTIONS TO ANY LOAN PARTY RELATED TO THE
COLLATERAL OR ANY PORTION THEREOF OR THE RELATED CONTRACTS;


 


(J)            ALL INSTRUMENTS;


 


(K)           ALL INTELLECTUAL PROPERTY;


 


(L)            ALL INVENTORY;


 


(M)          ALL INVESTMENT PROPERTY (OTHER THAN THE BROTMAN SHARES);


 


(N)           ALL LETTER OF CREDIT RIGHTS;


 


(O)           ALL LICENSES, PERMITS AND GOVERNMENTAL AUTHORIZATIONS, INCLUDING
ALL OPERATING AND MEDICAL LICENSES AND PERMITS, INCLUDING ANY CERTIFICATES OF
NEED, PROVIDER CONTRACTS, GENERAL CERTIFICATIONS AND OTHER SIMILAR TYPE
AUTHORIZATIONS;


 


(P)           ALL VEHICLES;


 


(Q)           ALL GOODS AND ALL OTHER PERSONAL PROPERTY NOT OTHERWISE DESCRIBED
ABOVE;


 


(R)            TO THE EXTENT NOT PROHIBITED BY APPLICABLE HEALTH CARE LAWS ALL
BOOKS AND RECORDS PERTAINING TO THE COLLATERAL AND ALL CUSTOMER LISTS AND
PATIENT LISTS;


 


(S)           TO THE EXTENT NOT OTHERWISE INCLUDED, ALL PROCEEDS, INSURANCE
CLAIMS AND PRODUCTS OF ANY AND ALL OF THE FOREGOING AND ALL COLLATERAL SECURITY
AND SUPPORTING OBLIGATIONS (AS NOW OR HEREAFTER DEFINED IN THE UCC) AND OTHER
RIGHTS TO PAYMENT NOT OTHERWISE INCLUDED IN THE FOREGOING GIVEN BY ANY PERSON
WITH RESPECT TO ANY OF THE FOREGOING.


 

provided, that (i) any Security Interest on any Equity Interests issued by any
Foreign Subsidiary shall be limited to 66% of all issued and outstanding shares
of all classes of Equity Interests of first tier Foreign Subsidiaries, (ii) the
Security Interests granted herein shall not extend to, and the term “Collateral”
shall not include, any rights under any lease, contract or agreement (including,
without limitation, any license for Intellectual Property) to the extent that
the granting of a security interest therein is specifically prohibited in
writing by, or would constitute an event of default under or would grant a party
a termination right under any agreement governing such right unless such
prohibition is not enforceable or is otherwise ineffective under applicable
Law.  Notwithstanding any of the foregoing, such proviso shall not affect,
limit, restrict or impair the grant by any Grantor of a Security Interest in any
Account or any money or other amounts due and payable to any Grantor or to
become due and payable to any Grantor under such lease, contract or agreement.

 

Notwithstanding the foregoing, the payment and performance of the Obligations
shall not be secured by any Swap Contract between any Grantor and any Secured
Party.

 

SECTION 2.2                 Grantors Remain Liable. Anything herein to the
contrary notwithstanding: (a) each Grantor shall remain liable to perform all of
its duties and obligations under the contracts and agreements included in the
Collateral to the same extent as if this Agreement had not been executed,
(b) the exercise by Administrative Agent of any of the

 

8

--------------------------------------------------------------------------------


 

rights hereunder shall not release any Grantor from any of its duties or
obligations under the contracts and agreements included in the Collateral,
(c) neither the Administrative Agent nor any other Secured Party shall have any
obligation or liability under the contracts and agreements included in the
Collateral by reason of this Agreement, nor shall the Administrative Agent or
any other Secured Party be obligated to perform any of the obligations or duties
of any Grantor thereunder or to take any action to collect or enforce any claim
for payment assigned hereunder, and (d) neither the Administrative Agent nor any
other Secured Party shall have any liability in contract or tort for any
Grantor’s acts or omissions.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective Credit Extensions
to the Borrowers thereunder, each Grantor hereby represents and warrants to the
Administrative Agent and each other Secured Party that:

 

SECTION 3.1                 Existence, Qualification and Power; Compliance with
Laws.  Each Grantor (a) is a corporation, partnership or limited liability
company duly organized or formed, validly existing and in good standing under
the Laws of the jurisdiction of its incorporation or organization, (b) has all
requisite power and authority and all requisite governmental permits, licenses,
authorizations, consents and approvals to (i) own or lease its assets and carry
on its business and (ii) execute, deliver and perform its obligations under the
Loan Documents and Related Documents to which it is a party, and (c) is duly
qualified and is licensed, and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clauses (b)(i) or (c), to the extent the failure to do so
could not reasonably be expected to have a Material Adverse Effect.

 

SECTION 3.2                 Authorization; No Contravention; Binding Effect. 
The execution, delivery and performance by each Grantor of each Loan Document
and Related Document to which such Person is or is to be a party, have been duly
authorized by all necessary corporate or other organizational action, and do not
and will not (a) contravene the terms of any of such Person’s Organization
Documents; (b) conflict with or result in any breach or contravention of, or the
creation of any Lien under, or require any payment to be made under (i) any
Contractual Obligation to which such Person is a party or affecting such Person
or the properties of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law.  This
Agreement constitutes, and each other Loan Document and Related Document when so
delivered will constitute, a legal, valid and binding obligation of the Grantors
enforceable in accordance with its terms.

 

SECTION 3.3                 Consents.  No approval, consent, exemption,
authorization or other action by, or notice to, or filing with, any Governmental
Authority or any other Person is necessary or required in connection with the
execution, delivery or performance by, or enforcement against any Grantor or any
Issuer of this Agreement, except (a) as may be required by laws affecting the
offering and sale of securities generally, (b) filings with the United

 

9

--------------------------------------------------------------------------------


 

States Copyright Office and/or the United States Patent and Trademark Office,
(c) filings under the UCC and/or the Assignment of Claims Act and (d) as may be
required with respect to Vehicles represented by a certificate of title.

 

SECTION 3.4                 Perfected First Priority Liens.  Each financing
statement naming any Grantor as a debtor is in appropriate form for filing in
the appropriate filing offices specified on Schedule 3.6.  The Security
Interests granted pursuant to this Agreement (a) constitute valid security
interests in all of the Collateral in favor of the Administrative Agent, for the
ratable benefit of the Secured Parties, as collateral security for the
Obligations, and (b):  (i) when UCC financing statements (or foreign
equivalents) containing an adequate description of the Collateral shall have
been filed in the offices specified in Schedule 3.6, will constitute perfected
security interests in all right, title and interest of such Grantor in the
Collateral to the extent that a security interest therein may be perfected by
filing pursuant to the UCC, prior to all other Liens and rights of others
therein except for Permitted Liens; (ii) when each Copyright security agreement
has been filed with the United States Copyright Office, will constitute
perfected security interests in all right, title and interest of such Grantor in
the Intellectual Property therein described, prior to all other Liens and rights
of others therein except for Permitted Liens; and (iii) when each control
agreement has been executed and delivered to the Administrative Agent, will
constitute perfected security interests in all right, title and interest of the
Grantors in the Deposit Accounts and Securities Accounts, as applicable, subject
thereto, prior to all other Liens and rights of others therein and subject to no
adverse claims except for Permitted Liens.

 

SECTION 3.5                 Title, No Other Liens.  Except for the Security
Interests, each Grantor owns each item of the Collateral free and clear of any
and all Liens or claims other than Permitted Encumbrances and the other Liens
permitted under the Loan Documents.  No financing statement under the UCC of any
state (or any foreign equivalent) which names a Grantor as debtor or other
public notice with respect to all or any part of the Collateral is on file or of
record in any public office, except such as have been filed in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties, pursuant
to this Agreement or in connection with Permitted Encumbrances and the other
Liens permitted under the Loan Documents.  No Collateral is in the possession or
Control of any Person asserting any claim thereto or security interest therein,
except that (a) the Administrative Agent or its designee may have possession or
Control of Collateral as contemplated hereby, (b) a depositary bank may have
Control of a Deposit Account owned by a Grantor at such depositary bank and a
Securities Intermediary may have Control over a Securities Account owned by a
Grantor at such Securities Intermediary, in each case subject to the terms of
any Deposit Account control agreement or Securities Account control agreement,
as applicable, and to the extent required by Section 4, in favor of the
Administrative Agent, and (c) a bailee, consignee or other Person may have
possession of the Collateral as contemplated by, and so long as, the applicable
Grantors have complied to the satisfaction of the Administrative Agent with the
applicable provisions of Section 4.6(c).

 

SECTION 3.6                 State of Organization; Location of Inventory,
Equipment and Fixtures; other Information.

 


(A)           THE EXACT LEGAL NAME OF EACH GRANTOR IS SET FORTH ON SCHEDULE 3.6.

 

10

--------------------------------------------------------------------------------

 


(B)           EACH GRANTOR IS A REGISTERED ORGANIZATION ORGANIZED UNDER THE LAWS
OF THE STATE IDENTIFIED ON SCHEDULE 3.6 UNDER SUCH GRANTOR’S NAME.  THE TAXPAYER
IDENTIFICATION NUMBER AND REGISTERED ORGANIZATION NUMBER OF EACH GRANTOR IS SET
FORTH ON SCHEDULE 3.6 UNDER SUCH GRANTOR’S NAME.


 


(C)           ALL COLLATERAL CONSISTING OF INVENTORY, EQUIPMENT AND FIXTURES
(WHETHER NOW OWNED OR HEREAFTER ACQUIRED) IS (OR WILL BE) LOCATED AT THE
LOCATIONS SPECIFIED ON SCHEDULE 3.6, EXCEPT AS OTHERWISE PERMITTED HEREUNDER.


 


(D)           THE MAILING ADDRESS, CHIEF PLACE OF BUSINESS, CHIEF EXECUTIVE
OFFICE AND OFFICE WHERE EACH GRANTOR KEEPS ITS BOOKS AND RECORDS RELATING TO THE
ACCOUNTS, DOCUMENTS, GENERAL INTANGIBLES, INSTRUMENTS AND INVESTMENT PROPERTY IN
WHICH IT HAS ANY INTEREST IS LOCATED AT THE LOCATIONS SPECIFIED ON SCHEDULE 3.6
UNDER SUCH GRANTOR’S NAME.  NO GRANTOR HAS ANY OTHER PLACES OF BUSINESS EXCEPT
THOSE SEPARATELY SET FORTH ON SCHEDULE 3.6 UNDER SUCH GRANTOR’S NAME.  NO
GRANTOR DOES BUSINESS NOR HAS DONE BUSINESS DURING THE PAST FIVE YEARS UNDER ANY
TRADE NAME OR FICTITIOUS BUSINESS NAME EXCEPT AS DISCLOSED ON SCHEDULE 3.6 UNDER
SUCH GRANTOR’S NAME.  EXCEPT AS DISCLOSED ON SCHEDULE 3.6 UNDER SUCH GRANTOR’S
NAME, NO GRANTOR HAS ACQUIRED ASSETS FROM ANY PERSON, OTHER THAN ASSETS ACQUIRED
IN THE ORDINARY COURSE OF SUCH GRANTOR’S BUSINESS, DURING THE PAST FIVE YEARS.


 

SECTION 3.7                 Accounts.  Each existing Account constitutes, and
each hereafter arising Account will constitute, the legally valid and binding
obligation of the applicable Account Debtor.  The amount represented by each
Grantor to the Administrative Agent as owing by each Account Debtor is, or will
be, the correct amount actually and unconditionally owing, except for ordinary
course cash discounts and allowances where applicable.  No Account Debtor has
any defense, set-off, claim or counterclaim against any Grantor that can be
asserted against the Administrative Agent, whether in any proceeding to enforce
the Administrative Agent’s rights in the Collateral or otherwise except
defenses, setoffs, claims or counterclaims that are not, in the aggregate,
material to the value of the Accounts.  None of the Accounts is, nor will any
hereafter arising Account be, evidenced by a promissory note or other Instrument
(other than a check) that has not been pledged to the Administrative Agent in
accordance with the terms hereof.

 

SECTION 3.8                 Chattel Paper.  As of the date hereof, no Grantor
holds any Chattel Paper in the ordinary course of its business.

 

SECTION 3.9                 Commercial Tort Claims.  As of the date hereof, all
Commercial Tort Claims owned by any Grantor are listed on Schedule 3.9.

 

SECTION 3.10               Deposit Accounts.  As of the date hereof, all Deposit
Accounts (including, without limitation, cash management accounts that are
Deposit Accounts), securities accounts and lockboxes (including the: (a) owner
of the account, (b) name and address of financial institution or securities
broker where such accounts are located, (c) account numbers and (d) purpose or
use of such account) owned by any Grantor are listed on Schedule 3.10.

 

11

--------------------------------------------------------------------------------


 

SECTION 3.11               Intellectual Property.

 


(A)           AS OF THE DATE HEREOF, ALL COPYRIGHT REGISTRATIONS, COPYRIGHT
APPLICATIONS, ISSUED PATENTS, PATENT APPLICATIONS, TRADEMARK REGISTRATIONS AND
TRADEMARK APPLICATIONS OWNED BY ANY GRANTOR IN ITS OWN NAME ON THE DATE HEREOF
IS LISTED ON SCHEDULE 3.11.


 


(B)           EXCEPT AS SET FORTH IN SCHEDULE 3.11 ON THE DATE HEREOF, NONE OF
THE INTELLECTUAL PROPERTY OWNED BY ANY GRANTOR IS THE SUBJECT OF ANY WRITTEN
LICENSING OR FRANCHISE AGREEMENT PURSUANT TO WHICH SUCH GRANTOR IS THE LICENSOR
OR FRANCHISOR, EXCEPT AS COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.


 


(C)           EACH GRANTOR OWNS, OR POSSESSES THE RIGHT TO USE, ALL OF THE
TRADEMARKS, COPYRIGHTS, PATENTS, FRANCHISES, LICENSES AND OTHER INTELLECTUAL
PROPERTY RIGHTS THAT ARE REASONABLY NECESSARY FOR THE OPERATION OF THEIR
RESPECTIVE BUSINESSES, WITHOUT CONFLICT WITH THE RIGHTS OF ANY OTHER PERSON. 
ALL APPLICATIONS, REGISTRATIONS AND GRANTS FOR ALL MATERIAL PATENTS, TRADEMARKS
AND COPYRIGHTS OF EACH GRANTOR AND TO THE KNOWLEDGE OF EACH GRANTOR, ALL
APPLICATIONS, REGISTRATIONS AND GRANTS FOR ANY MATERIAL LICENSED INTELLECTUAL
PROPERTY ARE VALID, SUBSISTING AND ENFORCEABLE, ARE IN GOOD STANDING, ALL
REQUIRED FILINGS WITH ANY RELEVANT GOVERNMENTAL INTELLECTUAL PROPERTY OFFICE
HAVE BEEN MADE AND ALL REQUIRED FILING, REGISTRATION, MAINTENANCE AND OTHER FEES
HAVE BEEN PAID.  TO THE BEST KNOWLEDGE OF EACH GRANTOR, NO SLOGAN OR OTHER
ADVERTISING DEVICE, PRODUCT, PROCESS, METHOD, SUBSTANCE, PART OR OTHER MATERIAL
NOW EMPLOYED, OR NOW CONTEMPLATED TO BE EMPLOYED, BY ANY GRANTOR INFRINGES UPON
ANY RIGHTS HELD BY ANY OTHER PERSON.  NO CLAIM OR LITIGATION REGARDING ANY OF
THE FOREGOING IS PENDING OR, TO THE BEST KNOWLEDGE OF EACH GRANTOR, THREATENED,
WHICH, EITHER INDIVIDUALLY OR IN THE AGGREGATE, COULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT.

 

SECTION 3.12               Inventory.  Collateral consisting of Inventory is of
good and merchantable quality, free from any material defects.  To the knowledge
of each Grantor, none of such Inventory is subject to any licensing, Patent,
Trademark, trade name or Copyright with any Person that restricts any Grantor’s
ability to manufacture and/or sell such Inventory.  The completion of the
manufacturing process of such Inventory by a Person other than the applicable
Grantor would be permitted under any contract to which such Grantor is a party
or to which the Inventory is subject.

 

SECTION 3.13               Investment Property; Partnership/LLC Interests.

 


(A)           AS OF THE DATE HEREOF, ALL INVESTMENT PROPERTY (INCLUDING, WITHOUT
LIMITATION, SECURITIES ACCOUNTS AND CASH MANAGEMENT ACCOUNTS THAT ARE INVESTMENT
PROPERTY) AND ALL PARTNERSHIP/LLC INTERESTS OWNED BY ANY GRANTOR ARE LISTED ON
SCHEDULE 3.13.


 


(B)           ALL INVESTMENT PROPERTY AND ALL PARTNERSHIP/LLC INTERESTS ISSUED
BY ANY ISSUER TO ANY GRANTOR (I) HAVE BEEN DULY AND VALIDLY ISSUED AND, IF
APPLICABLE, ARE FULLY PAID AND NONASSESSABLE, (II) ARE BENEFICIALLY OWNED AS OF
RECORD BY SUCH GRANTOR AND (II) CONSTITUTE ALL THE ISSUED AND OUTSTANDING EQUITY
INTERESTS OF SUCH ISSUER ISSUED TO SUCH GRANTOR.


 


(C)           NONE OF THE PARTNERSHIP/LLC INTERESTS (I) ARE TRADED ON A
SECURITIES EXCHANGE OR IN SECURITIES MARKETS, (II) BY THEIR TERMS EXPRESSLY
PROVIDE THAT THEY ARE SECURITIES

 

12

--------------------------------------------------------------------------------


 


GOVERNED BY ARTICLE 8 OF THE UCC, (III) ARE INVESTMENT COMPANY SECURITIES OR
(IV) ARE HELD IN A SECURITIES ACCOUNT.

 

SECTION 3.14               Instruments.  As of the date hereof, no Grantor holds
any Instruments or is named a payee of any promissory note or other evidence of
indebtedness other than as set forth on Schedule 3.14.

 

SECTION 3.15               Farm Products.  None of the Collateral constitutes,
or is the Proceeds of, Farm Products.

 

SECTION 3.16               Government Contracts.  As of the date hereof, no
Grantor is party to any Government Contract with a Governmental Authority under
which such Governmental Authority, as account debtor, owes a monetary obligation
to any Grantor under any account.

 

SECTION 3.17               Aircraft.  None of the Collateral constitutes, or is
the proceeds of, (i) an aircraft, airframe, aircraft engine or related property,
(ii) aircraft lease or (iii) any other interest in or to any of the foregoing.

 

ARTICLE IV

 

COVENANTS

 

Until the Obligations shall have been paid in full and the Commitments
terminated, unless consent has been obtained in the manner provided for in
Section 7.1, each Grantor covenants and agrees that:

 

SECTION 4.1                 Maintenance of Perfected Security Interest; Further
Information.

 


(A)           EACH GRANTOR SHALL MAINTAIN THE SECURITY INTEREST CREATED BY THIS
AGREEMENT AS A FIRST PRIORITY PERFECTED SECURITY INTEREST (SUBJECT ONLY TO
PERMITTED LIENS) AND SHALL DEFEND SUCH SECURITY INTEREST AGAINST THE CLAIMS AND
DEMANDS OF ALL PERSONS WHOMSOEVER (OTHER THAN HOLDERS OF PERMITTED LIENS).


 


(B)           EACH GRANTOR WILL FURNISH TO THE ADMINISTRATIVE AGENT UPON THE
ADMINISTRATIVE AGENT’S REASONABLE REQUEST STATEMENTS AND SCHEDULES FURTHER
IDENTIFYING AND DESCRIBING THE ASSETS AND PROPERTY OF SUCH GRANTOR AND SUCH
OTHER REPORTS IN CONNECTION THEREWITH AS THE ADMINISTRATIVE AGENT MAY REASONABLY
REQUEST, ALL IN REASONABLE DETAIL.


 

SECTION 4.2                 Maintenance of Insurance.

 


(A)           EACH GRANTOR WILL MAINTAIN, WITH FINANCIALLY SOUND AND REPUTABLE
COMPANIES, INSURANCE POLICIES (I) INSURING THE COLLATERAL AGAINST LOSS BY FIRE,
EXPLOSION, THEFT, FRAUD AND SUCH OTHER CASUALTIES, INCLUDING BUSINESS
INTERRUPTION, AS MAY BE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT IN
AMOUNTS AND WITH DEDUCTIBLES AT LEAST AS FAVORABLE AS THOSE GENERALLY MAINTAINED
BY BUSINESSES OF SIMILAR SIZE ENGAGED IN SIMILAR ACTIVITIES AND (II) INSURING
SUCH GRANTOR AND THE ADMINISTRATIVE AGENT, FOR THE RATABLE BENEFIT OF THE
SECURED

 

13

--------------------------------------------------------------------------------


 


PARTIES, AGAINST LIABILITY FOR HAZARDS, RISKS AND LIABILITY TO PERSONS AND
PROPERTY RELATING TO THE COLLATERAL, IN AMOUNTS AND WITH DEDUCTIBLES AT LEAST AS
FAVORABLE AS THOSE GENERALLY MAINTAINED BY BUSINESSES OF SIMILAR SIZE ENGAGED IN
SIMILAR ACTIVITIES, SUCH POLICIES TO BE IN SUCH FORM AND HAVING SUCH COVERAGE AS
MAY BE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT AND THE LENDERS.


 


(B)           ALL INSURANCE REFERRED TO IN SUBSECTION (A) ABOVE SHALL (I) NAME
THE ADMINISTRATIVE AGENT, FOR THE RATABLE BENEFIT OF THE SECURED PARTIES, AS
LOSS PAYEE (TO THE EXTENT COVERING RISK OF LOSS OR DAMAGE TO TANGIBLE PROPERTY)
AND AS AN ADDITIONAL INSURED AS ITS INTERESTS MAY APPEAR (TO THE EXTENT COVERING
ANY OTHER RISK), (II) PROVIDE THAT NO CANCELLATION, MATERIAL REDUCTION IN AMOUNT
OR MATERIAL CHANGE IN COVERAGE THEREOF SHALL BE EFFECTIVE UNTIL AT LEAST THIRTY
(30) DAYS AFTER RECEIPT BY THE ADMINISTRATIVE AGENT OF WRITTEN NOTICE THEREOF
AND (III) BE REASONABLY SATISFACTORY IN ALL OTHER RESPECTS TO THE ADMINISTRATIVE
AGENT.


 


(C)           UPON THE REQUEST OF THE ADMINISTRATIVE AGENT FROM TIME TO TIME,
EACH GRANTOR SHALL DELIVER TO THE ADMINISTRATIVE AGENT AND THE LENDERS PERIODIC
INFORMATION FROM A REPUTABLE INSURANCE BROKER WITH RESPECT TO THE INSURANCE
REFERRED TO IN THIS SECTION 4.2.


 

SECTION 4.3                 Changes in Locations; Changes in Name or Structure. 
No Grantor will, except upon thirty (30) days’ prior written notice to the
Administrative Agent and delivery to the Administrative Agent of (a) all
additional financing statements (executed if necessary for any particular filing
jurisdiction) and other instruments and documents reasonably requested by the
Administrative Agent to maintain the validity, perfection and priority of the
Security Interests and (b) if applicable, a written supplement to the Schedules
of this Agreement:

 

(I)            PERMIT ANY DEPOSIT ACCOUNT (OTHER THAN EXCLUDED DEPOSIT ACCOUNTS)
TO BE HELD BY OR AT A DEPOSITARY BANK OTHER THAN THE DEPOSITARY BANK THAT HELD
SUCH DEPOSIT ACCOUNT AS OF THE DATE HEREOF AS SET FORTH ON SCHEDULE 3.10;

 

(II)           PERMIT ANY INVESTMENT PROPERTY (OTHER THAN CERTIFICATED
SECURITIES DELIVERED TO THE ADMINISTRATIVE AGENT PURSUANT TO SECTION 4.5) TO BE
HELD BY A SECURITIES INTERMEDIARY OTHER THAN THE SECURITIES INTERMEDIARY THAT
HELD SUCH INVESTMENT PROPERTY AS OF THE DATE HEREOF AS SET FORTH ON SCHEDULE
3.13;

 

(III)          PERMIT ANY OF THE INVENTORY, EQUIPMENT OR FIXTURES TO BE KEPT AT
A LOCATION OTHER THAN THOSE LISTED ON SCHEDULE 3.6, EXCEPT AS OTHERWISE
PERMITTED HEREUNDER;

 

(IV)          CHANGE ITS JURISDICTION OF ORGANIZATION OR THE LOCATION OF ITS
CHIEF EXECUTIVE OFFICE FROM THAT IDENTIFIED ON SCHEDULE 3.6; OR

 

(V)           CHANGE ITS LEGAL NAME, IDENTITY OR CORPORATE OR ORGANIZATIONAL
STRUCTURE TO SUCH AN EXTENT THAT ANY FINANCING STATEMENT FILED BY THE
ADMINISTRATIVE AGENT IN CONNECTION WITH THIS AGREEMENT WOULD BECOME MISLEADING.

 

SECTION 4.4                 Required Notifications.  Each Grantor shall promptly
notify the Administrative Agent, in writing, of: (a) any Lien (other than
Permitted Encumbrances and the other Liens permitted under the Loan Documents)
on any of the

 

14

--------------------------------------------------------------------------------


 

Collateral which would adversely affect the ability of the Administrative Agent
to exercise any of its remedies hereunder, (b) the occurrence of any other event
which could reasonably be expected to have a Material Adverse Effect on the
aggregate value of the Collateral or on the Security Interests, (c) any
Collateral which, to the knowledge of such Grantor, constitutes a Government
Contract, and (d) the acquisition or ownership by such Grantor of any
(i) Commercial Tort Claim, (ii) Deposit Account, or (iii) Investment Property
after the date hereof.

 

SECTION 4.5                 Delivery Covenants.  Each Grantor will deliver and
pledge to the Administrative Agent, for the ratable benefit of the Secured
Parties, all Certificated Securities, Partnership/LLC Interests evidenced by a
certificate, negotiable Documents, Instruments, and Tangible Chattel Paper owned
or held by such Grantor, in each case, together with an Effective Endorsement
and Assignment and all Supporting Obligations, as applicable, unless such
delivery and pledge has been waived in writing by the Administrative Agent.

 

SECTION 4.6                 Control Covenants; Certain Excluded Deposit
Accounts.

 


(A)           EACH GRANTOR SHALL INSTRUCT (AND OTHERWISE USE ITS COMMERCIALLY
REASONABLE EFFORTS TO CAUSE) (I) EACH DEPOSITARY BANK HOLDING A DEPOSIT ACCOUNT
(OTHER THAN EXCLUDED DEPOSIT ACCOUNTS) OWNED BY SUCH GRANTOR AND (II) EACH
SECURITIES INTERMEDIARY HOLDING ANY INVESTMENT PROPERTY OWNED BY SUCH GRANTOR,
TO EXECUTE AND DELIVER A CONTROL AGREEMENT, SUFFICIENT TO PROVIDE THE
ADMINISTRATIVE AGENT WITH CONTROL OF SUCH DEPOSIT ACCOUNT AND OTHERWISE IN FORM
AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT (ANY SUCH DEPOSITARY BANK
EXECUTING AND DELIVERING ANY SUCH CONTROL AGREEMENT, A “CONTROLLED DEPOSITARY”,
AND ANY SUCH SECURITIES INTERMEDIARY EXECUTING AND DELIVERING ANY SUCH CONTROL
AGREEMENT, A “CONTROLLED INTERMEDIARY”).  IN THE EVENT ANY SUCH DEPOSITARY BANK
OR SECURITIES INTERMEDIARY REFUSES TO EXECUTE AND DELIVER SUCH CONTROL
AGREEMENT, THE ADMINISTRATIVE AGENT, IN ITS SOLE DISCRETION, MAY REQUIRE THE
APPLICABLE DEPOSIT ACCOUNT AND INVESTMENT PROPERTY TO BE TRANSFERRED TO THE
ADMINISTRATIVE AGENT OR A CONTROLLED DEPOSITARY OR CONTROLLED INTERMEDIARY, AS
APPLICABLE.  AFTER THE DATE HEREOF, ALL DEPOSIT ACCOUNTS (OTHER THAN EXCLUDED
DEPOSIT ACCOUNTS) AND ALL INVESTMENT PROPERTY WILL BE MAINTAINED WITH THE
ADMINISTRATIVE AGENT OR WITH A CONTROLLED DEPOSITORY OR A CONTROLLED
INTERMEDIARY, AS APPLICABLE.


 


(B)           EACH GRANTOR SHALL INSTRUCT EACH DEPOSITARY BANK HOLDING A DEPOSIT
ACCOUNT INTO WHICH GOVERNMENTAL RECEIVABLES ARE INITIALLY DEPOSITED TO EXECUTE
AND DELIVER AN  ACCOUNT AGREEMENT SUBSTANTIALLY IN THE FORM OF EXHIBIT A
ATTACHED HERETO OR SUCH OTHER FORM AS THE ADMINISTRATIVE AGENT SHALL PRESCRIBE. 
IN THE EVENT ANY SUCH DEPOSITARY BANK REFUSES TO EXECUTE AND DELIVER SUCH AN
AGREEMENT, THE ADMINISTRATIVE AGENT, IN ITS SOLE DISCRETION, MAY REQUIRE THE
APPLICABLE DEPOSIT ACCOUNT TO BE TRANSFERRED TO THE ADMINISTRATIVE AGENT.  AFTER
THE DATE HEREOF, ALL DEPOSIT ACCOUNTS INTO WHICH GOVERNMENTAL RECEIVABLES ARE
INITIALLY DEPOSITED WILL BE MAINTAINED WITH THE ADMINISTRATIVE AGENT OR WITH A
DEPOSITARY INSTITUTION SUBJECT TO AN ACCOUNT AGREEMENT (AS SET FORTH ABOVE), AS
APPLICABLE.


 


(C)           EACH GRANTOR WILL TAKE SUCH ACTIONS AND DELIVER ALL SUCH
AGREEMENTS AS ARE REQUESTED BY THE ADMINISTRATIVE AGENT TO PROVIDE THE
ADMINISTRATIVE AGENT WITH CONTROL OF ALL LETTER OF CREDIT RIGHTS AND ELECTRONIC
CHATTEL PAPER OWNED OR HELD BY SUCH GRANTOR, INCLUDING, WITHOUT LIMITATION, WITH
RESPECT TO ANY SUCH ELECTRONIC CHATTEL PAPER, BY HAVING THE

 

15

--------------------------------------------------------------------------------


 


ADMINISTRATIVE AGENT IDENTIFIED AS THE ASSIGNEE ON THE RECORD(S) PERTAINING TO
THE SINGLE AUTHORITATIVE COPY THEREOF.


 


(D)           IF ANY COLLATERAL (OTHER THAN COLLATERAL SPECIFICALLY SUBJECT TO
THE PROVISIONS OF SECTIONS 4.6(A), 4.6(B) AND 4.6(C)), EXCEEDING IN VALUE
$200,000 IN THE AGGREGATE (SUCH COLLATERAL EXCEEDING SUCH AMOUNT, THE “EXCESS
COLLATERAL”) IS AT ANY TIME IN THE POSSESSION OR CONTROL OF ANY CONSIGNEE,
WAREHOUSEMAN, BAILEE (OTHER THAN A CARRIER TRANSPORTING INVENTORY TO A PURCHASER
IN THE ORDINARY COURSE OF BUSINESS), PROCESSOR, OR ANY OTHER THIRD PARTY, SUCH
GRANTOR SHALL NOTIFY SUCH PERSON IN WRITING OF THE SECURITY INTERESTS CREATED
HEREBY, SHALL USE ITS COMMERCIALLY REASONABLE EFFORTS TO OBTAIN SUCH PERSON’S
WRITTEN AGREEMENT IN WRITING TO HOLD ALL SUCH COLLATERAL FOR THE ADMINISTRATIVE
AGENT’S ACCOUNT SUBJECT TO THE ADMINISTRATIVE AGENT’S INSTRUCTIONS, AND SHALL
CAUSE SUCH PERSON TO ISSUE AND DELIVER TO THE ADMINISTRATIVE AGENT WAREHOUSE
RECEIPTS, BILLS OF LADING OR ANY SIMILAR DOCUMENTS RELATING TO SUCH COLLATERAL
TO THE ADMINISTRATIVE AGENT TOGETHER WITH AN EFFECTIVE ENDORSEMENT AND
ASSIGNMENT; PROVIDED THAT IF SUCH GRANTOR IS NOT ABLE TO OBTAIN SUCH AGREEMENT
AND CAUSE THE DELIVERY OF SUCH ITEMS, THE ADMINISTRATIVE AGENT, IN ITS SOLE
DISCRETION, MAY REQUIRE SUCH EXCESS COLLATERAL TO BE MOVED TO ANOTHER LOCATION
SPECIFIED THEREBY.  FURTHER, EACH GRANTOR SHALL PERFECT AND PROTECT SUCH
GRANTOR’S OWNERSHIP INTERESTS IN ALL INVENTORY STORED WITH A CONSIGNEE AGAINST
CREDITORS OF THE CONSIGNEE BY FILING AND MAINTAINING FINANCING STATEMENTS
AGAINST THE CONSIGNEE REFLECTING THE CONSIGNMENT ARRANGEMENT FILED IN ALL
APPROPRIATE FILING OFFICES, PROVIDING ANY WRITTEN NOTICES REQUIRED TO NOTIFY ANY
PRIOR CREDITORS OF THE CONSIGNEE OF THE CONSIGNMENT ARRANGEMENT, AND TAKING SUCH
OTHER ACTIONS AS MAY BE APPROPRIATE TO PERFECT AND PROTECT SUCH GRANTOR’S
INTERESTS IN SUCH INVENTORY UNDER SECTION 2-326, SECTION 9-103, SECTION 9-324
AND SECTION 9-505 OF THE UCC (AND ANY FOREIGN EQUIVALENT) OR OTHERWISE.  ALL
SUCH FINANCING STATEMENTS FILED PURSUANT TO THIS
SECTION 4.6(D) SHALL BE ASSIGNED, ON THE FACE THEREOF, TO THE ADMINISTRATIVE
AGENT, FOR THE RATABLE BENEFIT OF THE SECURED PARTIES.


 

SECTION 4.7                 Filing Covenants.  Pursuant to Section 9-509 of the
UCC and any other applicable Law, each Grantor authorizes the Administrative
Agent to file or record financing statements and other filing or recording
documents or instruments with respect to the Collateral without the signature of
such Grantor in such form and in such offices as the Administrative Agent
determines appropriate to perfect the Security Interests of the Administrative
Agent under this Agreement.  Such financing statements may describe the
Collateral in the same manner as described herein or may contain an indication
or description of Collateral that describes such property in any other manner as
the Administrative Agent may determine, in its sole discretion, is necessary,
advisable or prudent to ensure the perfection of the Security Interest in the
Collateral granted herein, including, without limitation, describing such
property as “all assets” or “all personal property.”  Further, a photographic or
other reproduction of this Agreement shall be sufficient as a financing
statement or other filing or recording document or instrument for filing or
recording in any jurisdiction.  Each Grantor hereby authorizes, ratifies and
confirms all financing statements and other filing or recording documents or
instruments filed by Administrative Agent prior to the date of this Agreement.

 

SECTION 4.8                 Accounts.

 


(A)           OTHER THAN IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH ITS
PAST PRACTICE, NO GRANTOR WILL (I) GRANT ANY EXTENSION OF THE TIME OF PAYMENT OF
ANY ACCOUNT, (II) COMPROMISE OR SETTLE ANY ACCOUNT FOR LESS THAN THE FULL AMOUNT
THEREOF, (III) RELEASE, WHOLLY OR

 

16

--------------------------------------------------------------------------------


 


PARTIALLY, ANY ACCOUNT DEBTOR, (IV) ALLOW ANY CREDIT OR DISCOUNT WHATSOEVER ON
ANY ACCOUNT OR (V) AMEND, SUPPLEMENT OR MODIFY ANY ACCOUNT IN ANY MANNER THAT
COULD REASONABLY BE LIKELY TO ADVERSELY AFFECT THE VALUE THEREOF.


 


(B)           EACH GRANTOR WILL DELIVER TO THE ADMINISTRATIVE AGENT A COPY OF
EACH MATERIAL DEMAND, NOTICE OR DOCUMENT RECEIVED BY IT THAT QUESTIONS OR CALLS
INTO DOUBT THE VALIDITY OR ENFORCEABILITY OF ANY MATERIAL ACCOUNT.


 


(C)           THE ADMINISTRATIVE AGENT SHALL HAVE THE RIGHT TO MAKE TEST
VERIFICATIONS OF THE ACCOUNTS IN ANY MANNER AND THROUGH ANY MEDIUM THAT IT
REASONABLY CONSIDERS ADVISABLE, AND EACH GRANTOR SHALL FURNISH ALL SUCH
ASSISTANCE AND INFORMATION AS THE ADMINISTRATIVE AGENT MAY REQUIRE IN CONNECTION
WITH SUCH TEST VERIFICATIONS.  AT ANY TIME AND FROM TIME TO TIME, UPON THE
ADMINISTRATIVE AGENT’S REQUEST AND AT THE EXPENSE OF THE RELEVANT GRANTOR, SUCH
GRANTOR SHALL CAUSE INDEPENDENT PUBLIC ACCOUNTANTS OR OTHERS SATISFACTORY TO THE
ADMINISTRATIVE AGENT TO FURNISH TO THE ADMINISTRATIVE AGENT REPORTS SHOWING
RECONCILIATIONS, AGING AND TEST VERIFICATIONS OF, AND TRIAL BALANCES FOR, THE
ACCOUNTS.


 

SECTION 4.9                 Intellectual Property.


 


(A)           EXCEPT AS COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT, EACH GRANTOR (EITHER ITSELF OR THROUGH LICENSEES) (I) WILL USE
EACH REGISTERED TRADEMARK (OWNED BY SUCH GRANTOR) AND TRADEMARK FOR WHICH AN
APPLICATION (OWNED BY SUCH GRANTOR) IS PENDING, TO THE EXTENT REASONABLY
NECESSARY TO MAINTAIN SUCH TRADEMARK IN FULL FORCE FREE FROM ANY CLAIM OF
ABANDONMENT FOR NON-USE, (II) WILL MAINTAIN PRODUCTS AND SERVICES OFFERED UNDER
SUCH TRADEMARK AT A LEVEL SUBSTANTIALLY CONSISTENT WITH THE QUALITY OF SUCH
PRODUCTS AND SERVICES AS OF THE DATE HEREOF, (III) WILL NOT (AND WILL NOT PERMIT
ANY LICENSEE OR SUBLICENSEE THEREOF TO) DO ANY ACT OR KNOWINGLY OMIT TO DO ANY
ACT WHEREBY SUCH TRADEMARK COULD REASONABLY BE EXPECTED TO BECOME INVALIDATED OR
IMPAIRED IN ANY WAY, (IV) WILL NOT (AND WILL NOT PERMIT ANY LICENSEE OR
SUBLICENSEE THEREOF TO) DO ANY ACT, OR KNOWINGLY OMIT TO DO ANY ACT, WHEREBY ANY
PATENT OWNED BY SUCH GRANTOR WOULD REASONABLY BE EXPECTED TO BECOME FORFEITED,
ABANDONED OR DEDICATED TO THE PUBLIC, (V) WILL NOT (AND WILL NOT PERMIT ANY
LICENSEE OR SUBLICENSEE THEREOF TO) DO ANY ACT OR KNOWINGLY OMIT TO DO ANY ACT
WHEREBY ANY REGISTERED COPYRIGHT OWNED BY SUCH GRANTOR OR COPYRIGHT FOR WHICH AN
APPLICATION IS PENDING (OWNED BY SUCH GRANTOR) COULD REASONABLY BE EXPECTED TO
BECOME INVALIDATED OR OTHERWISE IMPAIRED AND (VI) WILL NOT (EITHER ITSELF OR
THROUGH LICENSEES) DO ANY ACT WHEREBY ANY MATERIAL PORTION OF THE COPYRIGHTS MAY
FALL INTO THE PUBLIC DOMAIN.


 


(B)           EACH GRANTOR WILL NOTIFY THE ADMINISTRATIVE AGENT AND THE LENDERS
PROMPTLY IF IT KNOWS, OR HAS REASON TO KNOW, THAT ANY APPLICATION OR
REGISTRATION RELATING TO ANY MATERIAL INTELLECTUAL PROPERTY OWNED OR LICENSED BY
SUCH GRANTOR MAY BECOME FORFEITED, ABANDONED OR DEDICATED TO THE PUBLIC, OR OF
ANY ADVERSE DETERMINATION OR DEVELOPMENT (INCLUDING, WITHOUT LIMITATION, THE
INSTITUTION OF, OR ANY SUCH DETERMINATION OR DEVELOPMENT IN, ANY PROCEEDING IN
THE UNITED STATES PATENT AND TRADEMARK OFFICE, THE UNITED STATES COPYRIGHT
OFFICE OR ANY COURT OR TRIBUNAL IN ANY COUNTRY) REGARDING SUCH GRANTOR’S OR ITS
LICENSOR’S OWNERSHIP OF, OR THE VALIDITY OF, ANY MATERIAL INTELLECTUAL PROPERTY
OWNED OR LICENSED BY SUCH GRANTOR OR SUCH GRANTOR’S RIGHT TO REGISTER THE SAME
OR TO LICENSE, OR OWN AND MAINTAIN THE SAME.

 

17

--------------------------------------------------------------------------------


 


(C)           WHENEVER SUCH GRANTOR, EITHER BY ITSELF OR THROUGH ANY AGENT,
EMPLOYEE, LICENSEE OR DESIGNEE, SHALL FILE AN APPLICATION FOR THE REGISTRATION
OF ANY INTELLECTUAL PROPERTY WITH THE UNITED STATES PATENT AND TRADEMARK OFFICE,
THE UNITED STATES COPYRIGHT OFFICE OR ANY SIMILAR OFFICE OR AGENCY IN ANY OTHER
COUNTRY OR ANY POLITICAL SUBDIVISION THEREOF, SUCH GRANTOR SHALL REPORT SUCH
FILING TO THE ADMINISTRATIVE AGENT WITHIN FIVE (5) BUSINESS DAYS AFTER THE LAST
DAY OF THE FISCAL QUARTER IN WHICH SUCH FILING OCCURS.  UPON REQUEST OF THE
ADMINISTRATIVE AGENT, SUCH GRANTOR SHALL EXECUTE AND DELIVER, AND HAVE RECORDED,
ANY AND ALL AGREEMENTS, INSTRUMENTS, DOCUMENTS, AND PAPERS AS THE ADMINISTRATIVE
AGENT MAY REASONABLY REQUEST TO EVIDENCE THE SECURITY INTEREST OF THE SECURED
PARTIES IN ANY MATERIAL COPYRIGHT, PATENT OR TRADEMARK AND THE GOODWILL AND
GENERAL INTANGIBLES OF SUCH GRANTOR RELATING THERETO OR REPRESENTED THEREBY.


 


(D)           EACH GRANTOR WILL TAKE ALL REASONABLE AND NECESSARY STEPS, AT SUCH
GRANTOR’S SOLE COST AND EXPENSE, INCLUDING, WITHOUT LIMITATION, IN ANY
PROCEEDING BEFORE THE UNITED STATES PATENT AND TRADEMARK OFFICE, THE UNITED
STATES COPYRIGHT OFFICE OR ANY SIMILAR OFFICE OR AGENCY IN ANY OTHER COUNTRY OR
ANY POLITICAL SUBDIVISION THEREOF, TO MAINTAIN AND PURSUE EACH APPLICATION (AND
TO OBTAIN THE RELEVANT REGISTRATION) AND TO MAINTAIN EACH REGISTRATION OF THE
MATERIAL INTELLECTUAL PROPERTY, INCLUDING, WITHOUT LIMITATION, FILING OF
APPLICATIONS FOR RENEWAL, AFFIDAVITS OF USE AND AFFIDAVITS OF INCONTESTABILITY.


 


(E)           IN THE EVENT THAT ANY MATERIAL INTELLECTUAL PROPERTY OWNED OR
LICENSED BY A GRANTOR IS INFRINGED, MISAPPROPRIATED OR DILUTED BY A THIRD PARTY,
THE APPLICABLE GRANTOR SHALL (I) AT SUCH GRANTOR’S SOLE COST AND EXPENSE, TAKE
SUCH ACTIONS AS SUCH GRANTOR SHALL REASONABLY DEEM APPROPRIATE UNDER THE
CIRCUMSTANCES OR ALLOWABLE PURSUANT TO SUCH GRANTOR’S LICENSE AGREEMENT  TO
PROTECT SUCH INTELLECTUAL PROPERTY AND (II) IF SUCH INTELLECTUAL PROPERTY IS OF
MATERIAL ECONOMIC VALUE, PROMPTLY NOTIFY THE ADMINISTRATIVE AGENT AFTER IT
LEARNS OF SUCH INFRINGEMENT, MISAPPROPRIATION OR DILUTION.

 

SECTION 4.10               Investment Property; Partnership/LLC Interests.

 


(A)           WITHOUT THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT, NO
GRANTOR WILL (I) VOTE TO ENABLE, OR TAKE ANY OTHER ACTION TO PERMIT, ANY
APPLICABLE ISSUER TO ISSUE ANY INVESTMENT PROPERTY OR PARTNERSHIP/LLC INTERESTS,
EXCEPT FOR SUCH ADDITIONAL INVESTMENT PROPERTY OR PARTNERSHIP/LLC INTERESTS THAT
WILL BE SUBJECT TO THE SECURITY INTEREST GRANTED HEREIN IN FAVOR OF THE SECURED
PARTIES, OR (II) ENTER INTO ANY AGREEMENT OR UNDERTAKING RESTRICTING THE RIGHT
OR ABILITY OF SUCH GRANTOR OR THE ADMINISTRATIVE AGENT TO SELL, ASSIGN OR
TRANSFER ANY INVESTMENT PROPERTY OR PARTNERSHIP/LLC INTERESTS OR PROCEEDS
THEREOF.  THE GRANTORS WILL DEFEND THE RIGHT, TITLE AND INTEREST OF THE
ADMINISTRATIVE AGENT IN AND TO ANY INVESTMENT PROPERTY AND PARTNERSHIP/LLC
INTERESTS AGAINST THE CLAIMS AND DEMANDS OF ALL PERSONS WHOMSOEVER.


 


(B)           IF ANY GRANTOR SHALL BECOME ENTITLED TO RECEIVE OR SHALL RECEIVE
(I) ANY CERTIFICATED SECURITIES (INCLUDING, WITHOUT LIMITATION, ANY CERTIFICATE
REPRESENTING A STOCK DIVIDEND OR A DISTRIBUTION IN CONNECTION WITH ANY
RECLASSIFICATION, INCREASE OR REDUCTION OF CAPITAL OR ANY CERTIFICATE ISSUED IN
CONNECTION WITH ANY REORGANIZATION), OPTION OR RIGHTS IN RESPECT OF THE
OWNERSHIP INTERESTS OF ANY ISSUER, WHETHER IN ADDITION TO, IN SUBSTITUTION OF,
AS A CONVERSION OF, OR IN EXCHANGE FOR, ANY INVESTMENT PROPERTY, OR OTHERWISE IN
RESPECT THEREOF, OR (II) ANY SUMS PAID UPON OR IN RESPECT OF ANY INVESTMENT
PROPERTY UPON THE LIQUIDATION OR DISSOLUTION OF ANY ISSUER, SUCH GRANTOR SHALL
ACCEPT THE SAME AS THE AGENT OF THE SECURED PARTIES, HOLD THE SAME IN TRUST FOR
THE SECURED PARTIES, SEGREGATED FROM OTHER FUNDS OF SUCH GRANTOR, AND PROMPTLY
DELIVER THE SAME

 

18

--------------------------------------------------------------------------------



TO THE ADMINISTRATIVE AGENT, ON BEHALF OF THE SECURED PARTIES, IN ACCORDANCE
WITH THE TERMS HEREOF.


 

SECTION 4.11               Equipment.  Each Grantor will maintain each item of
Equipment in good working order and condition (reasonable wear and tear and
obsolescence excepted), and generally in accordance with any manufacturer’s
manual, and will as quickly as practicable provide all maintenance, service and
repairs necessary for such purpose and will promptly furnish to the
Administrative Agent a statement respecting any material loss or damage to any
of the Equipment.

 

SECTION 4.12                   Vehicles.  Upon the occurrence and during the
continuance of an Event of Default, at the request of the Administrative Agent,
all applications for certificates of title or ownership indicating the
Administrative Agent’s first priority Lien on the Vehicle (subject to any
Permitted Liens) covered by such certificate, and any other necessary
documentation, shall be filed in each office in each jurisdiction which the
Administrative Agent shall deem reasonably advisable to perfect its Liens on the
Vehicles; provided that with respect to Vehicles subject to Permitted Liens, no
such application or other documentation shall be required.  Prior thereto, each
certificate of title or ownership relating to each Vehicle shall be maintained
by the applicable Grantor in accordance with applicable Law to reflect the
ownership interest of such Grantor.

 

SECTION 4.13               Government Contracts.  Each Grantor shall promptly
notify the Administrative Agent, in writing, if it enters into any Government
Contract with a Governmental Authority under which such Governmental Authority,
as account debtor, owes a material monetary obligation to any Grantor under any
Account.

 

SECTION 4.14               Further Assurances.  Upon the request of the
Administrative Agent and at the sole expense of the Grantors, each Grantor will
promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as the Administrative
Agent may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted,
including, without limitation, (i) the assignment of any Material Contract,
(ii) with respect to Government Contracts, assignment agreements and notices of
assignment, in form and substance satisfactory to the Administrative Agent, duly
executed by any Grantors party to such Government Contract in compliance with
the Assignment of Claims Act (and/or analogous state or other applicable Law),
and (iii) all applications, certificates, instruments, registration statements,
and all other documents and papers the Administrative Agent may reasonably
request and as may be required by law in connection with the obtaining of any
consent, approval, registration, qualification, or authorization of any Person
deemed necessary or appropriate for the effective exercise of any rights under
this Agreement.

 

ARTICLE V

 

REMEDIAL PROVISIONS

 

SECTION 5.1                 General Remedies.  If an Event of Default shall
occur and be continuing, the Administrative Agent, on behalf of the Secured
Parties, may exercise, in addition to all other rights and remedies granted to
them under applicable Law in this

 

19

--------------------------------------------------------------------------------


 

Agreement and in any other instrument or agreement securing, evidencing or
relating to the Obligations, all rights and remedies of a secured party under
the UCC or any other applicable Law.  Without limiting the generality of the
foregoing, the Administrative Agent, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by law referred to below) to or upon any Grantor or any other
Person (all and each of which demands, defenses, advertisements and notices are
hereby waived), may in such circumstances forthwith collect, receive,
appropriate and realize upon the Collateral, or any part thereof, and/or may
forthwith sell, lease, assign, give option or options to purchase, or otherwise
dispose of and deliver the Collateral or any part thereof (or contract to do any
of the foregoing), in one or more parcels at public or private sale or sales, at
any exchange, broker’s board or office of the Administrative Agent or any other
Secured Party or elsewhere upon such terms and conditions as it may deem
advisable and at such prices as it may deem best, for cash or on credit or for
future delivery without assumption of any credit risk.  The Administrative Agent
may disclaim any warranties in connection with any sale or other disposition of
the Collateral, including, without limitation, any warranties of title,
possession, quiet enjoyment and the like.  The Administrative Agent or any other
Secured Party shall have the right upon any such public sale or sales, and, to
the extent permitted by law, upon any such private sale or sales, to purchase
the whole or any part of the Collateral so sold, free of any right or equity of
redemption in any Grantor, which right or equity is hereby waived and released. 
Each Grantor further agrees, at the Administrative Agent’s request, to assemble
the Collateral and make it available to the Administrative Agent at places which
the Administrative Agent shall reasonably select, whether at such Grantor’s
premises or elsewhere.  To the fullest extent permitted by applicable Law, each
Grantor waives all claims, damages and demands it may acquire against the
Administrative Agent or any other Secured Party arising out of the exercise by
them of any rights hereunder except to the extent any such claims, damages, or
demands result solely from the gross negligence or willful misconduct of the
Administrative Agent or any other Secured Party, in each case against whom such
claim is asserted.  If any notice of a proposed sale or other disposition of
Collateral shall be required by law, such notice shall be deemed reasonable and
proper if given at least ten (10) days before such sale or other disposition.

 

SECTION 5.2                 Specific Remedies.

 


(A)           THE ADMINISTRATIVE AGENT HEREBY AUTHORIZES EACH GRANTOR TO COLLECT
SUCH GRANTOR’S ACCOUNTS IN THE ORDINARY COURSE OF ITS BUSINESS; PROVIDED THAT,
THE ADMINISTRATIVE AGENT MAY CURTAIL OR TERMINATE SUCH AUTHORITY AT ANY TIME
AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT.


 


(B)           UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT:


 

(I)            THE ADMINISTRATIVE AGENT MAY COMMUNICATE WITH ACCOUNT DEBTORS OF
ANY ACCOUNT SUBJECT TO A SECURITY INTEREST AND, UPON THE REQUEST OF THE
ADMINISTRATIVE AGENT, EACH GRANTOR SHALL NOTIFY (SUCH NOTICE TO BE IN FORM AND
SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT) ITS ACCOUNT DEBTORS AND
PARTIES TO THE MATERIAL CONTRACTS SUBJECT TO A SECURITY INTEREST THAT SUCH
ACCOUNTS AND THE MATERIAL CONTRACTS HAVE BEEN ASSIGNED TO THE ADMINISTRATIVE
AGENT, FOR THE RATABLE BENEFIT OF THE SECURED PARTIES;

 

20

--------------------------------------------------------------------------------

 

(II)           EACH GRANTOR SHALL FORWARD TO THE ADMINISTRATIVE AGENT, ON THE
LAST BUSINESS DAY OF EACH WEEK, DEPOSIT SLIPS RELATED TO ALL CASH, MONEY, CHECKS
OR ANY OTHER SIMILAR ITEMS OF PAYMENT RECEIVED BY THE GRANTOR DURING SUCH WEEK,
AND, IF REQUESTED BY THE ADMINISTRATIVE AGENT, COPIES OF SUCH CHECKS OR ANY
OTHER SIMILAR ITEMS OF PAYMENT, TOGETHER WITH A STATEMENT SHOWING THE
APPLICATION OF ALL PAYMENTS ON THE COLLATERAL DURING SUCH WEEK AND A COLLECTION
REPORT WITH REGARD THERETO, IN FORM AND SUBSTANCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT;

 

(III)          THE ADMINISTRATIVE AGENT MAY DELIVER SUCH NOTICES AND
INSTRUCTIONS IN ACCORDANCE WITH CONTROL AGREEMENTS COVERING DEPOSIT ACCOUNTS
(OTHER THAN EXCLUDED ACCOUNTS) AND/OR SECURITIES ACCOUNTS.  IN ADDITION,
WHENEVER ANY GRANTOR SHALL RECEIVE ANY CASH, MONEY, CHECKS OR ANY OTHER SIMILAR
ITEMS OF PAYMENT RELATING TO ANY COLLATERAL (INCLUDING ANY PROCEEDS OF ANY
COLLATERAL), SUBJECT TO THE TERMS OF ANY PERMITTED LIENS, SUCH GRANTOR AGREES
THAT IT WILL, WITHIN ONE (1) BUSINESS DAY OF SUCH RECEIPT, DEPOSIT ALL SUCH
ITEMS OF PAYMENT INTO THE COLLATERAL ACCOUNT OR IN A DEPOSIT ACCOUNT (OTHER THAN
AN EXCLUDED DEPOSIT ACCOUNT) AT A CONTROLLED DEPOSITARY, AND UNTIL SUCH GRANTOR
SHALL DEPOSIT SUCH CASH, MONEY, CHECKS OR ANY OTHER SIMILAR ITEMS OF PAYMENT IN
THE COLLATERAL ACCOUNT OR IN A DEPOSIT ACCOUNT (OTHER THAN AN EXCLUDED DEPOSIT
ACCOUNT) AT A CONTROLLED DEPOSITARY, SUCH GRANTOR SHALL HOLD SUCH CASH, MONEY,
CHECKS OR ANY OTHER SIMILAR ITEMS OF PAYMENT IN TRUST FOR THE SECURED PARTIES
AND AS PROPERTY OF THE SECURED PARTIES, SEPARATE FROM THE OTHER FUNDS OF SUCH
GRANTOR, AND THE ADMINISTRATIVE AGENT SHALL HAVE THE RIGHT TO TRANSFER OR DIRECT
THE TRANSFER OF THE BALANCE OF EACH DEPOSIT ACCOUNT (OTHER THAN AN EXCLUDED
DEPOSIT ACCOUNT) TO THE COLLATERAL ACCOUNT.  ALL SUCH COLLATERAL AND PROCEEDS OF
COLLATERAL RECEIVED BY THE ADMINISTRATIVE AGENT HEREUNDER SHALL BE HELD BY THE
ADMINISTRATIVE AGENT IN THE COLLATERAL ACCOUNT AS COLLATERAL SECURITY FOR ALL
THE OBLIGATIONS AND SHALL NOT CONSTITUTE PAYMENT THEREOF UNTIL APPLIED AS
PROVIDED IN SECTION 5.4;

 

(IV)          THE ADMINISTRATIVE AGENT SHALL HAVE THE RIGHT TO RECEIVE ANY AND
ALL CASH DIVIDENDS, PAYMENTS OR DISTRIBUTIONS MADE IN RESPECT OF ANY INVESTMENT
PROPERTY, ANY PARTNERSHIP/LLC INTERESTS OR ANY OTHER PROCEEDS PAID IN RESPECT OF
ANY INVESTMENT PROPERTY OR ANY PARTNERSHIP/LLC INTERESTS, AND ANY OR ALL OF ANY
INVESTMENT PROPERTY OR ANY PARTNERSHIP/LLC INTERESTS SHALL BE REGISTERED IN THE
NAME OF THE ADMINISTRATIVE AGENT OR ITS NOMINEE, AND THE ADMINISTRATIVE AGENT OR
ITS NOMINEE MAY THEREAFTER EXERCISE (A) ALL VOTING, CORPORATE AND OTHER RIGHTS
PERTAINING TO SUCH INVESTMENT PROPERTY OR SUCH PARTNERSHIP/LLC INTERESTS AT ANY
MEETING OF SHAREHOLDERS, PARTNERS OR MEMBERS OF THE RELEVANT ISSUERS AND (B) ANY
AND ALL RIGHTS OF CONVERSION, EXCHANGE AND SUBSCRIPTION AND ANY OTHER RIGHTS,
PRIVILEGES OR OPTIONS PERTAINING TO SUCH INVESTMENT PROPERTY OR SUCH
PARTNERSHIP/LLC INTERESTS AS IF IT WERE THE ABSOLUTE OWNER THEREOF (INCLUDING,
WITHOUT LIMITATION, THE RIGHT TO EXCHANGE AT ITS DISCRETION ANY AND ALL OF THE
INVESTMENT PROPERTY OR ANY AND ALL OF THE PARTNERSHIP/LLC INTERESTS UPON THE
MERGER, CONSOLIDATION, REORGANIZATION, RECAPITALIZATION OR OTHER FUNDAMENTAL
CHANGE IN THE CORPORATE, PARTNERSHIP OR COMPANY STRUCTURE OF ANY ISSUER OR UPON
THE EXERCISE BY ANY GRANTOR OR THE ADMINISTRATIVE AGENT OF ANY RIGHT, PRIVILEGE
OR OPTION PERTAINING TO SUCH INVESTMENT PROPERTY OR SUCH PARTNERSHIP/LLC
INTERESTS, AND IN CONNECTION THEREWITH, THE RIGHT TO DEPOSIT AND DELIVER ANY AND
ALL OF THE INVESTMENT PROPERTY OR ANY AND ALL OF THE PARTNERSHIP/LLC INTERESTS
WITH ANY COMMITTEE, DEPOSITARY, TRANSFER AGENT, REGISTRAR OR

 

21

--------------------------------------------------------------------------------


 

OTHER DESIGNATED AGENCY UPON SUCH TERMS AND CONDITIONS AS THE ADMINISTRATIVE
AGENT MAY DETERMINE), ALL WITHOUT LIABILITY EXCEPT TO ACCOUNT FOR PROPERTY
ACTUALLY RECEIVED BY IT; BUT THE ADMINISTRATIVE AGENT SHALL HAVE NO DUTY TO ANY
GRANTOR TO EXERCISE ANY SUCH RIGHT, PRIVILEGE OR OPTION AND THE ADMINISTRATIVE
AGENT AND THE OTHER SECURED PARTIES SHALL NOT BE RESPONSIBLE FOR ANY FAILURE TO
DO SO OR DELAY IN SO DOING.  IN FURTHERANCE THEREOF, EACH GRANTOR HEREBY
AUTHORIZES AND INSTRUCTS EACH ISSUER WITH RESPECT TO ANY COLLATERAL CONSISTING
OF INVESTMENT PROPERTY AND PARTNERSHIP/LLC INTERESTS TO (I) COMPLY WITH ANY
INSTRUCTION RECEIVED BY IT FROM THE ADMINISTRATIVE AGENT IN WRITING THAT
(A) STATES THAT AN EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AND (B) IS
OTHERWISE IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, WITHOUT ANY OTHER OR
FURTHER INSTRUCTIONS FROM SUCH GRANTOR, AND EACH GRANTOR AGREES THAT EACH ISSUER
SHALL BE FULLY PROTECTED IN SO COMPLYING FOLLOWING RECEIPT OF SUCH NOTICE AND
PRIOR TO NOTICE THAT SUCH EVENT OF DEFAULT IS NO LONGER CONTINUING, AND
(II) EXCEPT AS OTHERWISE EXPRESSLY PERMITTED HEREBY, PAY ANY DIVIDENDS,
DISTRIBUTIONS OR OTHER PAYMENTS WITH RESPECT TO ANY INVESTMENT PROPERTY, OR ANY
PARTNERSHIP/LLC INTERESTS DIRECTLY TO THE ADMINISTRATIVE AGENT; AND

 

(V)           THE ADMINISTRATIVE AGENT SHALL BE ENTITLED TO (BUT SHALL NOT BE
REQUIRED TO):  (A) PROCEED TO PERFORM ANY AND ALL OBLIGATIONS OF THE APPLICABLE
GRANTOR UNDER ANY MATERIAL CONTRACT AND EXERCISE ALL RIGHTS OF SUCH GRANTOR
THEREUNDER AS FULLY AS SUCH GRANTOR ITSELF COULD, (B) DO ALL OTHER ACTS WHICH
THE ADMINISTRATIVE AGENT MAY DEEM NECESSARY OR PROPER TO PROTECT ITS SECURITY
INTEREST GRANTED HEREUNDER, PROVIDED SUCH ACTS ARE NOT INCONSISTENT WITH OR IN
VIOLATION OF THE TERMS OF ANY OF THE CREDIT AGREEMENT, OF THE OTHER LOAN
DOCUMENTS OR APPLICABLE LAW, AND (C) SELL, ASSIGN OR OTHERWISE TRANSFER ANY
MATERIAL CONTRACT IN ACCORDANCE WITH THE CREDIT AGREEMENT, THE OTHER LOAN
DOCUMENTS AND APPLICABLE LAW, SUBJECT, HOWEVER, TO THE PRIOR APPROVAL OF EACH
OTHER PARTY TO SUCH MATERIAL CONTRACT, TO THE EXTENT REQUIRED UNDER THE MATERIAL
CONTRACT.

 


(C)           UNLESS AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING
AND THE ADMINISTRATIVE AGENT SHALL HAVE GIVEN NOTICE TO THE RELEVANT GRANTOR OF
THE ADMINISTRATIVE AGENT’S INTENT TO EXERCISE ITS CORRESPONDING RIGHTS PURSUANT
TO SECTION 5.2(B), EACH GRANTOR SHALL BE PERMITTED TO RECEIVE ALL CASH
DIVIDENDS, PAYMENTS OR OTHER DISTRIBUTIONS MADE IN RESPECT OF ANY INVESTMENT
PROPERTY AND ANY PARTNERSHIP/LLC INTERESTS, IN EACH CASE PAID IN THE NORMAL
COURSE OF BUSINESS OF THE RELEVANT ISSUER AND CONSISTENT WITH PAST PRACTICE, TO
THE EXTENT PERMITTED IN THE CREDIT AGREEMENT, AND TO EXERCISE ALL VOTING AND
OTHER CORPORATE, COMPANY AND PARTNERSHIP RIGHTS WITH RESPECT TO ANY INVESTMENT
PROPERTY AND ANY PARTNERSHIP/LLC INTERESTS; PROVIDED THAT, NO VOTE SHALL BE CAST
OR OTHER CORPORATE, COMPANY AND PARTNERSHIP RIGHT EXERCISED OR OTHER ACTION
TAKEN WHICH, IN THE ADMINISTRATIVE AGENT’S REASONABLE JUDGMENT, WOULD IMPAIR THE
COLLATERAL IN ANY MATERIAL RESPECT OR WHICH WOULD RESULT IN A DEFAULT OR EVENT
OF DEFAULT UNDER ANY PROVISION OF THE CREDIT AGREEMENT, THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT.


 

SECTION 5.3                 Registration Rights.

 


(A)           IF THE ADMINISTRATIVE AGENT SHALL DETERMINE THAT IN ORDER TO
EXERCISE ITS RIGHT TO SELL ANY OR ALL OF THE COLLATERAL IT IS NECESSARY OR
ADVISABLE TO HAVE SUCH COLLATERAL REGISTERED UNDER THE PROVISIONS OF THE
SECURITIES ACT (ANY SUCH COLLATERAL, THE “RESTRICTED SECURITIES COLLATERAL”),
THE RELEVANT GRANTOR WILL CAUSE EACH APPLICABLE ISSUER (AND THE OFFICERS AND
DIRECTORS THEREOF) TO (I) EXECUTE AND DELIVER ALL SUCH INSTRUMENTS AND
DOCUMENTS, AND DO OR CAUSE TO BE DONE ALL SUCH OTHER ACTS AS MAY BE, IN THE
OPINION OF THE ADMINISTRATIVE AGENT,


 

22

--------------------------------------------------------------------------------


 


NECESSARY OR ADVISABLE TO REGISTER SUCH RESTRICTED SECURITIES COLLATERAL, OR
THAT PORTION THEREOF TO BE SOLD, UNDER THE PROVISIONS OF THE SECURITIES ACT,
(II) USE ITS COMMERCIALLY REASONABLE EFFORTS TO CAUSE THE REGISTRATION STATEMENT
RELATING THERETO TO BECOME EFFECTIVE AND TO REMAIN EFFECTIVE FOR A PERIOD OF ONE
YEAR FROM THE DATE OF THE FIRST PUBLIC OFFERING OF SUCH RESTRICTED SECURITIES
COLLATERAL, OR THAT PORTION THEREOF TO BE SOLD, AND (III) MAKE ALL AMENDMENTS
THERETO AND/OR TO THE RELATED PROSPECTUS WHICH, IN THE OPINION OF THE
ADMINISTRATIVE AGENT, ARE NECESSARY OR ADVISABLE, ALL IN CONFORMITY WITH THE
REQUIREMENTS OF THE SECURITIES ACT AND THE RULES AND REGULATIONS OF THE
SECURITIES AND EXCHANGE COMMISSION APPLICABLE THERETO.  EACH GRANTOR AGREES TO
CAUSE EACH APPLICABLE ISSUER (AND THE OFFICERS AND DIRECTORS THEREOF) TO COMPLY
WITH THE PROVISIONS OF THE SECURITIES OR “BLUE SKY” LAWS OF ANY AND ALL
JURISDICTIONS WHICH THE ADMINISTRATIVE AGENT SHALL DESIGNATE AND TO MAKE
AVAILABLE TO ITS SECURITY HOLDERS, AS SOON AS PRACTICABLE, AN EARNINGS STATEMENT
(WHICH NEED NOT BE AUDITED) WHICH WILL SATISFY THE PROVISIONS OF SECTION II
(A) OF THE SECURITIES ACT.


 


(B)           EACH GRANTOR RECOGNIZES THAT THE ADMINISTRATIVE AGENT MAY BE
UNABLE TO EFFECT A PUBLIC SALE OF ANY OR ALL THE RESTRICTED SECURITIES
COLLATERAL, BY REASON OF CERTAIN PROHIBITIONS CONTAINED IN THE SECURITIES ACT
AND APPLICABLE STATE SECURITIES LAWS OR OTHERWISE, AND MAY BE COMPELLED TO
RESORT TO ONE OR MORE PRIVATE SALES THEREOF TO A RESTRICTED GROUP OF PURCHASERS
WHICH WILL BE OBLIGED TO AGREE, AMONG OTHER THINGS, TO ACQUIRE SUCH SECURITIES
FOR THEIR OWN ACCOUNT FOR INVESTMENT AND NOT WITH A VIEW TO THE DISTRIBUTION OR
RESALE THEREOF.  EACH GRANTOR ACKNOWLEDGES AND AGREES THAT ANY SUCH PRIVATE SALE
MAY RESULT IN PRICES AND OTHER TERMS LESS FAVORABLE THAN IF SUCH SALE WERE A
PUBLIC SALE AND, NOTWITHSTANDING SUCH CIRCUMSTANCES, AGREES THAT ANY SUCH
PRIVATE SALE SHALL BE DEEMED TO HAVE BEEN MADE IN A COMMERCIALLY REASONABLE
MANNER.  THE ADMINISTRATIVE AGENT SHALL BE UNDER NO OBLIGATION TO DELAY A SALE
OF ANY OF THE RESTRICTED SECURITIES COLLATERAL FOR THE PERIOD OF TIME NECESSARY
TO PERMIT THE ISSUER THEREOF TO REGISTER SUCH SECURITIES FOR PUBLIC SALE UNDER
THE SECURITIES ACT, OR UNDER APPLICABLE STATE SECURITIES LAWS, EVEN IF SUCH
ISSUER WOULD AGREE TO DO SO.


 


(C)           EACH GRANTOR AGREES TO USE ITS COMMERCIALLY REASONABLE EFFORTS TO
DO OR CAUSE TO BE DONE ALL SUCH OTHER ACTS AS MAY BE NECESSARY TO MAKE SUCH SALE
OR SALES OF ALL OR ANY PORTION OF THE RESTRICTED SECURITIES COLLATERAL VALID AND
BINDING AND IN COMPLIANCE WITH ANY AND ALL OTHER APPLICABLE LAWS.  EACH GRANTOR
FURTHER AGREES THAT A BREACH OF ANY OF THE COVENANTS CONTAINED IN THIS
SECTION 5.3 WILL CAUSE IRREPARABLE INJURY TO THE ADMINISTRATIVE AGENT AND THE
OTHER SECURED PARTIES, THAT THE ADMINISTRATIVE AGENT AND THE OTHER SECURED
PARTIES HAVE NO ADEQUATE REMEDY AT LAW IN RESPECT OF SUCH BREACH AND, AS A
CONSEQUENCE, THAT EACH AND EVERY COVENANT CONTAINED IN THIS SECTION 5.3 SHALL BE
SPECIFICALLY ENFORCEABLE AGAINST SUCH GRANTOR, AND SUCH GRANTOR HEREBY WAIVES
AND AGREES NOT TO ASSERT ANY DEFENSES AGAINST AN ACTION FOR SPECIFIC PERFORMANCE
OF SUCH COVENANTS EXCEPT FOR A DEFENSE THAT NO EVENT OF DEFAULT HAS OCCURRED
UNDER THE CREDIT AGREEMENT.


 

SECTION 5.4                 Application of Proceeds.  At such intervals as may
be agreed upon by the Borrowers and the Administrative Agent, or, if an Event of
Default shall have occurred and be continuing, at any time at the Administrative
Agent’s election, the Administrative Agent may apply all or any part of the
Collateral or any Proceeds of the Collateral in payment in whole or in part of
the Obligations (after deducting all reasonable costs and expenses of every kind
incurred in connection therewith or incidental to the care or safekeeping of any
of the Collateral or in any way relating to the Collateral or the rights of the
Administrative Agent and the Lenders hereunder, including, without limitation,
reasonable

 

23

--------------------------------------------------------------------------------


 

attorneys’ fees and disbursements) in accordance with Section 8.03 of the Credit
Agreement.  Only after (i) the payment by the Administrative Agent of any other
amount required by any provision of applicable Law, including, without
limitation, Section 9-610 and Section 9-615 of the UCC and (ii) the payment in
full of the Obligations and the termination of the Commitments, shall the
Administrative Agent account for the surplus, if any, to any Grantor, or to
whomever may be lawfully entitled to receive the same (if such Person is not a
Grantor).

 

SECTION 5.5                 Waiver, Deficiency.  Each Grantor hereby waives, to
the extent permitted by applicable Law, all rights of redemption, appraisement,
valuation, stay, extension or moratorium now or hereafter in force under any
applicable Law in order to prevent or delay the enforcement of this Agreement or
the absolute sale of the Collateral or any portion thereof.  Each Grantor shall
remain liable for any deficiency if the proceeds of any sale or other
disposition of the Collateral are insufficient to pay its Obligations and the
fees and disbursements of any attorneys employed by the Administrative Agent or
any other Secured Party to collect such deficiency.

 

ARTICLE VI

 


THE ADMINISTRATIVE AGENT

 

SECTION 6.1                 Administrative Agent’s Appointment as
Attorney-In-Fact.

 


(A)           EACH GRANTOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS THE
ADMINISTRATIVE AGENT AND ANY OFFICER OR AGENT THEREOF, WITH FULL POWER OF
SUBSTITUTION, AS ITS TRUE AND LAWFUL ATTORNEY-IN-FACT WITH FULL IRREVOCABLE
POWER AND AUTHORITY IN THE PLACE AND STEAD OF SUCH GRANTOR AND IN THE NAME OF
SUCH GRANTOR OR IN ITS OWN NAME, FOR THE PURPOSE OF CARRYING OUT THE TERMS OF
THIS AGREEMENT, TO TAKE ANY AND ALL APPROPRIATE ACTION AND TO EXECUTE ANY AND
ALL DOCUMENTS AND INSTRUMENTS WHICH MAY BE NECESSARY OR DESIRABLE TO ACCOMPLISH
THE PURPOSES OF THIS AGREEMENT, AND, WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, EACH GRANTOR HEREBY GIVES THE ADMINISTRATIVE AGENT THE POWER AND
RIGHT, ON BEHALF OF SUCH GRANTOR, WITHOUT NOTICE TO OR ASSENT BY SUCH GRANTOR,
TO DO ANY OR ALL OF THE FOLLOWING UPON THE OCCURRENCE AND DURING THE
CONTINUATION OF AN EVENT OF DEFAULT:


 

(I)            IN THE NAME OF SUCH GRANTOR OR ITS OWN NAME, OR OTHERWISE, TAKE
POSSESSION OF AND INDORSE AND COLLECT ANY CHECKS, DRAFTS, NOTES, ACCEPTANCES OR
OTHER INSTRUMENTS FOR THE PAYMENT OF MONEYS DUE UNDER ANY ACCOUNT OR MATERIAL
CONTRACT SUBJECT TO A SECURITY INTEREST OR WITH RESPECT TO ANY OTHER COLLATERAL
AND FILE ANY CLAIM OR TAKE ANY OTHER ACTION OR PROCEEDING IN ANY COURT OF LAW OR
EQUITY OR OTHERWISE DEEMED APPROPRIATE BY THE ADMINISTRATIVE AGENT FOR THE
PURPOSE OF COLLECTING ANY AND ALL SUCH MONEYS DUE UNDER ANY ACCOUNT OR MATERIAL
CONTRACT SUBJECT TO A SECURITY INTEREST OR WITH RESPECT TO ANY OTHER COLLATERAL
WHENEVER PAYABLE;

 

(II)           IN THE CASE OF ANY INTELLECTUAL PROPERTY, EXECUTE AND DELIVER,
AND HAVE RECORDED, ANY AND ALL AGREEMENTS, INSTRUMENTS, DOCUMENTS AND PAPERS AS
THE ADMINISTRATIVE AGENT MAY REQUEST TO EVIDENCE THE ADMINISTRATIVE AGENT’S AND
THE SECURED PARTIES’ SECURITY INTEREST IN SUCH INTELLECTUAL PROPERTY AND THE
GOODWILL AND GENERAL INTANGIBLES OF SUCH GRANTOR RELATING THERETO OR REPRESENTED
THEREBY;

 

24

--------------------------------------------------------------------------------


 

(III)          PAY OR DISCHARGE TAXES AND LIENS LEVIED OR PLACED ON OR
THREATENED AGAINST THE COLLATERAL, EFFECT ANY REPAIRS OR ANY INSURANCE CALLED
FOR BY THE TERMS OF THIS AGREEMENT AND PAY ALL OR ANY PART OF THE PREMIUMS
THEREFOR AND THE COSTS THEREOF;

 

(IV)          EXECUTE, IN CONNECTION WITH ANY SALE PROVIDED FOR IN THIS
AGREEMENT, ANY ENDORSEMENTS, ASSIGNMENTS OR OTHER INSTRUMENTS OF CONVEYANCE OR
TRANSFER WITH RESPECT TO THE COLLATERAL; AND

 

(V)           (A) DIRECT ANY PARTY LIABLE FOR ANY PAYMENT UNDER ANY OF THE
COLLATERAL TO MAKE PAYMENT OF ANY AND ALL MONEYS DUE OR TO BECOME DUE THEREUNDER
DIRECTLY TO THE ADMINISTRATIVE AGENT OR AS THE ADMINISTRATIVE AGENT SHALL
DIRECT; (B) ASK OR DEMAND FOR, COLLECT, AND RECEIVE PAYMENT OF AND RECEIPT FOR,
ANY AND ALL MONEYS, CLAIMS AND OTHER AMOUNTS DUE OR TO BECOME DUE AT ANY TIME IN
RESPECT OF OR ARISING OUT OF ANY COLLATERAL; (C) SIGN AND INDORSE ANY INVOICES,
FREIGHT OR EXPRESS BILLS, BILLS OF LADING, STORAGE OR WAREHOUSE RECEIPTS, DRAFTS
AGAINST DEBTORS, ASSIGNMENTS, VERIFICATIONS, NOTICES AND OTHER DOCUMENTS IN
CONNECTION WITH ANY OF THE COLLATERAL; (D) COMMENCE AND PROSECUTE ANY SUITS,
ACTIONS OR PROCEEDINGS AT LAW OR IN EQUITY IN ANY COURT OF COMPETENT
JURISDICTION TO COLLECT THE COLLATERAL OR ANY PORTION THEREOF AND TO ENFORCE ANY
OTHER RIGHT IN RESPECT OF ANY COLLATERAL; (E) DEFEND ANY SUIT, ACTION OR
PROCEEDING BROUGHT AGAINST SUCH GRANTOR WITH RESPECT TO ANY COLLATERAL;
(F) SETTLE, COMPROMISE OR ADJUST ANY SUCH SUIT, ACTION OR PROCEEDING AND, IN
CONNECTION THEREWITH, GIVE SUCH DISCHARGES OR RELEASES AS THE ADMINISTRATIVE
AGENT MAY DEEM APPROPRIATE; (G) ASSIGN ANY COPYRIGHT, PATENT OR TRADEMARK (ALONG
WITH THE GOODWILL OF THE BUSINESS TO WHICH ANY SUCH COPYRIGHT, PATENT OR
TRADEMARK PERTAINS), FOR SUCH TERM OR TERMS, ON SUCH CONDITIONS, AND IN SUCH
MANNER, AS THE ADMINISTRATIVE AGENT SHALL IN ITS SOLE DISCRETION DETERMINE; AND
(H) GENERALLY, SELL, TRANSFER, PLEDGE AND MAKE ANY AGREEMENT WITH RESPECT TO OR
OTHERWISE DEAL WITH ANY OF THE COLLATERAL AS FULLY AND COMPLETELY AS THOUGH THE
ADMINISTRATIVE AGENT WERE THE ABSOLUTE OWNER THEREOF FOR ALL PURPOSES, AND DO,
AT THE ADMINISTRATIVE AGENT’S OPTION AND SUCH GRANTOR’S EXPENSE, AT ANY TIME, OR
FROM TIME TO TIME, ALL ACTS AND THINGS WHICH THE ADMINISTRATIVE AGENT DEEMS
NECESSARY TO PROTECT, PRESERVE OR REALIZE UPON THE COLLATERAL AND THE SECURITY
INTERESTS OF THE SECURED PARTIES THEREIN AND TO EFFECT THE INTENT OF THIS
AGREEMENT, ALL AS FULLY AND EFFECTIVELY AS SUCH GRANTOR MIGHT DO.

 


(B)           IF ANY GRANTOR FAILS TO PERFORM OR COMPLY WITH ANY OF ITS
AGREEMENTS CONTAINED HEREIN, THE ADMINISTRATIVE AGENT, AT ITS OPTION, BUT
WITHOUT ANY OBLIGATION SO TO DO, MAY PERFORM OR COMPLY, OR OTHERWISE CAUSE
PERFORMANCE OR COMPLIANCE, WITH SUCH AGREEMENT IN ACCORDANCE WITH THE PROVISIONS
OF SECTION 6.1(A).


 


(C)           THE EXPENSES OF THE ADMINISTRATIVE AGENT INCURRED IN CONNECTION
WITH ACTIONS TAKEN PURSUANT TO THE TERMS OF THIS AGREEMENT, TOGETHER WITH
INTEREST THEREON AT A RATE PER ANNUM EQUAL TO THE DEFAULT RATE FOR BASE RATE
LOANS UNDER THE CREDIT AGREEMENT, FROM THE DATE OF PAYMENT BY THE ADMINISTRATIVE
AGENT TO THE DATE REIMBURSED BY THE RELEVANT GRANTOR, SHALL BE PAYABLE BY SUCH
GRANTOR TO THE ADMINISTRATIVE AGENT ON DEMAND.


 


(D)           EACH GRANTOR HEREBY RATIFIES ALL THAT SAID ATTORNEYS SHALL
LAWFULLY DO OR CAUSE TO BE DONE BY VIRTUE HEREOF IN ACCORDANCE WITH
SECTION 6.1(A).  ALL POWERS, AUTHORIZATIONS AND AGENCIES CONTAINED IN THIS
AGREEMENT ARE COUPLED WITH AN INTEREST AND ARE IRREVOCABLE UNTIL THIS AGREEMENT
IS TERMINATED AND THE SECURITY INTERESTS CREATED HEREBY ARE RELEASED.

 

25

--------------------------------------------------------------------------------


 

SECTION 6.2                 Duty of Administrative Agent.  The sole duty of the
Administrative Agent with respect to the custody, safekeeping and physical
preservation of the Collateral in its possession, under Section 9-207 of the UCC
or otherwise, shall be to deal with it in the same manner as the Administrative
Agent deals with similar property for its own account.  Neither the
Administrative Agent, any other Secured Party nor any of their respective
officers, directors, employees or agents shall be liable for failure to demand,
collect or realize upon any of the Collateral or for any delay in doing so or
shall be under any obligation to sell or otherwise dispose of any Collateral
upon the request of any Grantor or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof.  The powers
conferred on the Administrative Agent and the other Secured Parties hereunder
are solely to protect the interests of the Administrative Agent and the other
Secured Parties in the Collateral and shall not impose any duty upon the
Administrative Agent or any other Secured Party to exercise any such powers. 
The Administrative Agent and the other Secured Parties shall be accountable only
for amounts that they actually receive as a result of the exercise of such
powers, and neither they nor any of their officers, directors, employees or
agents shall be responsible to any Grantor for any act or failure to act
hereunder, except for their own gross negligence or willful misconduct.

 

SECTION 6.3                 Authority of Administrative Agent.  Each Grantor
acknowledges that the rights and responsibilities of the Administrative Agent
under this Agreement with respect to any action taken by the Administrative
Agent or the exercise or non-exercise by the Administrative Agent of any option,
voting right, request, judgment or other right or remedy provided for herein or
resulting or arising out of this Agreement shall, as between the Administrative
Agent and the Lenders, be governed by the Credit Agreement and by such other
agreements with respect thereto as may exist from time to time among them, but,
as between the Administrative Agent and the Grantors, the Administrative Agent
shall be conclusively presumed to be acting as agent for the Secured Parties
with full and valid authority so to act or refrain from acting, and no Grantor
shall be under any obligation, or entitlement to make any inquiry respecting
such authority.

 

ARTICLE VII

 

MISCELLANEOUS

 

SECTION 7.1                 Amendments, Waivers and Consents.  None of the
terms, covenants, agreements or conditions of this Agreement may be amended,
supplemented or otherwise modified, nor may they be waived, nor may any consent
be given, except in accordance with Section 10.01 of the Credit Agreement.

 

SECTION 7.2                 Notices.  All notices and communications hereunder
shall be given to the addresses and otherwise made in accordance with
Section 10.02 of the Credit Agreement; provided that notices and communications
to the Grantors shall be directed to the Borrower Agent, at the address set
forth in Section 10.02 of the Credit Agreement.

 

SECTION 7.3                 No Waiver, Cumulative Remedies.  No failure by any
Secured Party to exercise, and no delay by any such Person in exercising, any
right, remedy, power or privilege hereunder or under any other Loan Document
shall operate as a waiver

 

26

--------------------------------------------------------------------------------


 

thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein provided and provided under each other Loan
Document are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.

 

SECTION 7.4                 Expenses, Indemnification, Waiver of Consequential
Damages, etc..

 


(A)           EACH GRANTOR, JOINTLY AND SEVERALLY, SHALL PAY ALL OUT-OF-POCKET
EXPENSES INCURRED BY THE ADMINISTRATIVE AGENT AND EACH OTHER SECURED PARTY
PURSUANT TO, AND IN ACCORDANCE WITH, THE APPLICABLE PROVISIONS OF SECTION 10.04
OF THE CREDIT AGREEMENT.


 


(B)           EACH GRANTOR, JOINTLY AND SEVERALLY, SHALL INDEMNIFY EACH
INDEMNITEE PURSUANT TO, AND IN ACCORDANCE WITH, SECTION 10.04 OF THE CREDIT
AGREEMENT.


 


(C)           NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
AGREEMENT, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, NO GRANTOR SHALL
ASSERT, AND EACH HEREBY WAIVES, ANY CLAIM AGAINST ANY INDEMNITEE, ON ANY THEORY
OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS
OPPOSED TO DIRECT OR ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A
RESULT OF, THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR
INSTRUMENT CONTEMPLATED HEREBY, THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY,
ANY CREDIT EXTENSIONS OR THE USE OF THE PROCEEDS THEREOF.


 


(D)           NO INDEMNITEE REFERRED TO IN THIS SECTION 7.4 SHALL BE LIABLE FOR
ANY DAMAGES ARISING FROM THE USE BY UNINTENDED RECIPIENTS OF ANY INFORMATION OR
OTHER MATERIALS DISTRIBUTED BY IT THROUGH TELECOMMUNICATIONS, ELECTRONIC OR
OTHER INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.


 


(E)           EACH GRANTOR AGREES TO PAY, AND TO SAVE THE ADMINISTRATIVE AGENT
AND THE OTHER SECURED PARTIES HARMLESS FROM, ANY AND ALL LIABILITIES WITH
RESPECT TO, OR RESULTING FROM ANY SUCH GRANTOR’S DELAY IN PAYING, ANY AND ALL
STAMP, EXCISE, SALES WITHHOLDING OR OTHER TAXES WHICH MAY BE PAYABLE OR
DETERMINED TO BE PAYABLE IN CONNECTION WITH ANY OF THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT.


 


(F)            ALL AMOUNTS DUE UNDER THIS SECTION 7.4 SHALL BE PAYABLE PROMPTLY
AFTER DEMAND THEREFOR.


 

SECTION 7.5                 Successors and Assigns.  The provisions of this
Agreement shall be binding upon and shall inure to the benefit of each Grantor
(and shall bind all Persons who become bound as a Grantor to this Agreement),
the Administrative Agent and the other Secured Parties and their respective
successors and permitted assigns; provided that no Grantor may assign or
otherwise, transfer any of its rights or obligations under this Agreement
without the prior written consent of the Administrative Agent and the Lenders
(except as otherwise provided by the Credit Agreement).

 

27

--------------------------------------------------------------------------------


 

SECTION 7.6                 Survival of Indemnities.  Notwithstanding any
termination of this Agreement, the indemnities to which the Administrative Agent
and the other Secured Parties are entitled under the provisions of Section 7.4
and any other provision of this Agreement and the other Loan Documents shall
continue in full force and effect and shall protect the Administrative Agent and
the other Secured Parties against events arising after such termination as well
as before.

 

SECTION 7.7                     Right of Setoff.  If an Event of Default shall
have occurred and be continuing, each Secured Party and each of its respective
Affiliates is hereby authorized at any time and from time to time, after
obtaining the prior written consent of the Administrative Agent, to the fullest
extent permitted by applicable Law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in whatever currency)
at any time held and other obligations (in whatever currency) at any time owing
by such Secured Party or any such Affiliate to or for the credit or the account
of such Grantor against any and all of the obligations of such Grantor now or
hereafter existing under this Agreement or any other Loan Document to such
Secured Party irrespective of whether or not such Secured Party shall have made
any demand under this Agreement or any other Loan Document and although such
obligations of such Grantor may be contingent or unmatured or are owed to a
branch or office of such Secured Party different from the branch or office
holding such deposit or obligated on such indebtedness.  The rights of each
Secured Party and its respective Affiliates under this Section are in addition
to other rights and remedies (including other rights of setoff) that such
Secured Party or its respective Affiliates may have.  Each Secured Party agrees
to notify such Grantor and the Administrative Agent promptly after any such set
off and application; provided that the failure to give such notice shall not
affect the validity of such set off and application.  Notwithstanding the
provisions of this Section 7.7, if at any time any Secured Party or any of its
Affiliates maintains one or more deposit accounts for either Borrower or any
other Loan Party into which Medicare and/or Medicaid receivables are deposited,
such Person shall waive the right of setoff set forth herein.

 

SECTION 7.8                 Counterparts; Integration; Effectiveness.  This
Agreement may be executed in counterparts (and by different parties hereto in
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract.  This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  This Agreement shall become effective when it shall have been executed
by the Administrative Agent and when the Administrative Agent shall have
received counterparts hereof that, when taken together, bear the signatures of
each of the other parties hereto.  Delivery of an executed counterpart of a
signature page of this Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

SECTION 7.9                 Severability.  If any provision of this Agreement or
the other Loan Documents is held to be illegal, invalid or unenforceable,
(a) the legality, validity and enforceability of the remaining provisions of
this Agreement and the other Loan Documents shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or

 

28

--------------------------------------------------------------------------------


unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

SECTION 7.10               Governing Law; Jurisdiction; Service of Process.


 


(A)           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.


 


(B)           SUBMISSION TO JURISDICTION.  EACH GRANTOR IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN BOROUGH OF
MANHATTAN AND THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW
YORK, AND ANY APPELLATE COURT THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION
OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY APPLICABLE LAW.  NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR ANY OTHER SECURED PARTY MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST ANY GRANTOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.


 


(C)           WAIVER OF VENUE.  EACH GRANTOR IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.


 


(D)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02 OF THE
CREDIT AGREEMENT.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.


 


(E)           APPOINTMENT OF THE BORROWER AGENT AS AGENT FOR THE GRANTORS.  EACH
GRANTOR HEREBY IRREVOCABLY APPOINTS AND AUTHORIZES THE BORROWER AGENT TO ACT AS
ITS AGENT FOR SERVICE OF PROCESS AND NOTICES REQUIRED TO BE DELIVERED UNDER THIS
AGREEMENT OR UNDER THE OTHER LOAN DOCUMENTS, IT BEING UNDERSTOOD AND AGREED THAT
RECEIPT BY THE BORROWER AGENT OF ANY SUMMONS, NOTICE OR OTHER SIMILAR ITEM SHALL
BE DEEMED EFFECTIVE RECEIPT BY EACH GRANTOR AND ITS SUBSIDIARIES.


 

SECTION 7.11               Waiver of Jury Trial; California Judicial Reference.

 

(a)           Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT

 

29

--------------------------------------------------------------------------------


 

IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

(b)           California Judicial Reference.  If any action or proceeding is
filed in a court of the State of California by or against any party hereto in
connection with any of the transactions contemplated by this Agreement or any
other Loan Document, (a) the court shall, and is hereby directed to, make a
general reference pursuant to California Code of Civil Procedure Section 638 to
a referee (who shall be a single active or retired judge) to hear and determine
all of the issues in such action or proceeding (whether of fact or of law) and
to report a statement of decision, provided that at the option of any party to
such proceeding, any such issues pertaining to a “provisional remedy” as defined
in California Code of Civil Procedure Section 1281.8 shall be heard and
determined by the court and (b) the Grantors, on a joint and several basis,
shall be solely responsible to pay all fees and expenses of any referee
appointed in such action or proceeding.

 

SECTION 7.12               Injunctive Relief.  The Grantors recognize that, in
the event the Grantors fail to perform, observe or discharge any of their
obligations or liabilities under this Agreement or any other Loan Document, any
remedy of law may prove to be inadequate relief to the Administrative Agent and
the other Secured Parties.  Therefore, the Grantors agree that the
Administrative Agent and the other Secured Parties, at the option of the
Administrative Agent and the other Secured Parties, shall be entitled to
temporary and permanent injunctive relief in any such case without the necessity
of proving actual damages.

 

SECTION 7.13               Acknowledgements.

 


(A)           EACH GRANTOR HEREBY ACKNOWLEDGES THAT:  (I) IT HAS BEEN ADVISED BY
COUNSEL IN THE NEGOTIATION, EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY, (II) IT HAS RECEIVED A COPY OF THE
CREDIT AGREEMENT AND HAS REVIEWED AND UNDERSTANDS SAME, (III) NEITHER THE
ADMINISTRATIVE AGENT NOR ANY OTHER SECURED PARTY HAS ANY FIDUCIARY RELATIONSHIP
WITH OR DUTY TO ANY GRANTOR ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT
OR ANY OF THE OTHER LOAN DOCUMENTS, AND THE RELATIONSHIP BETWEEN THE GRANTORS,
ON THE ONE HAND, AND THE ADMINISTRATIVE AGENT AND THE OTHER SECURED PARTIES, ON
THE OTHER HAND, IN CONNECTION HEREWITH OR THEREWITH IS SOLELY THAT OF DEBTOR AND
CREDITOR, AND (IV) NO JOINT VENTURE IS CREATED HEREBY OR BY THE OTHER LOAN
DOCUMENTS OR OTHERWISE EXISTS BY VIRTUE OF THE TRANSACTIONS CONTEMPLATED HEREBY
OR THEREBY AMONG THE SECURED PARTIES OR AMONG THE GRANTORS AND THE SECURED
PARTIES.

 

30

--------------------------------------------------------------------------------

 


(B)           EACH ISSUER PARTY TO THIS AGREEMENT ACKNOWLEDGES RECEIPT OF A COPY
OF THIS AGREEMENT AND AGREES TO BE BOUND THEREBY AND TO COMPLY WITH THE TERMS
THEREOF INSOFAR AS SUCH TERMS ARE APPLICABLE TO IT.  EACH ISSUER AGREES TO
PROVIDE SUCH NOTICES TO THE ADMINISTRATIVE AGENT AS MAY BE NECESSARY TO GIVE
FULL EFFECT TO THE PROVISIONS OF THIS AGREEMENT.


 

SECTION 7.14                   Releases.

 


(A)           AT SUCH TIME AS THE OBLIGATIONS SHALL HAVE BEEN PAID IN FULL IN
CASH AND THE COMMITMENTS HAVE BEEN TERMINATED, THE COLLATERAL SHALL BE RELEASED
FROM THE LIENS CREATED HEREBY, AND THIS AGREEMENT AND ALL OBLIGATIONS (OTHER
THAN THOSE EXPRESSLY STATED TO SURVIVE SUCH TERMINATION) OF THE ADMINISTRATIVE
AGENT AND EACH GRANTOR HEREUNDER SHALL TERMINATE, ALL WITHOUT DELIVERY OF ANY
INSTRUMENT OR PERFORMANCE OF ANY ACT BY ANY PARTY, AND ALL RIGHTS TO THE
COLLATERAL SHALL REVERT TO THE GRANTORS.  AT THE REQUEST AND SOLE EXPENSE OF ANY
GRANTOR FOLLOWING ANY SUCH TERMINATION, THE ADMINISTRATIVE AGENT SHALL DELIVER
TO SUCH GRANTOR ANY COLLATERAL HELD BY THE ADMINISTRATIVE AGENT HEREUNDER, AND
EXECUTE AND DELIVER TO SUCH GRANTOR SUCH DOCUMENTS AS SUCH GRANTOR SHALL
REASONABLY REQUEST TO EVIDENCE SUCH TERMINATION.


 


(B)           IF ANY OF THE COLLATERAL SHALL BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF BY ANY GRANTOR IN A TRANSACTION PERMITTED BY THE CREDIT AGREEMENT,
THEN THE ADMINISTRATIVE AGENT, AT THE REQUEST AND SOLE EXPENSE OF SUCH GRANTOR,
SHALL EXECUTE AND DELIVER TO SUCH GRANTOR ALL RELEASES OR OTHER DOCUMENTS
REASONABLY NECESSARY OR DESIRABLE TO EVIDENCE THE RELEASE OF THE LIENS CREATED
HEREBY ON SUCH COLLATERAL.  IN THE EVENT THAT ALL THE EQUITY INTERESTS OF ANY
GRANTOR SHALL BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF IN A TRANSACTION
PERMITTED BY THE CREDIT AGREEMENT, THEN, AT THE REQUEST OF THE BORROWER AGENT
AND AT THE EXPENSE OF THE GRANTORS, SUCH GRANTOR SHALL BE RELEASED FROM ITS
OBLIGATIONS HEREUNDER; PROVIDED THAT THE BORROWER AGENT SHALL HAVE DELIVERED TO
THE ADMINISTRATIVE AGENT, AT LEAST TEN (10) BUSINESS DAYS PRIOR TO THE DATE OF
THE PROPOSED RELEASE, A WRITTEN REQUEST FOR RELEASE IDENTIFYING THE RELEVANT
GRANTOR AND THE TERMS OF THE SALE OR OTHER DISPOSITION IN REASONABLE DETAIL,
INCLUDING THE PRICE THEREOF AND ANY EXPENSES IN CONNECTION THEREWITH, TOGETHER
WITH A CERTIFICATION BY THE BORROWER AGENT STATING THAT SUCH TRANSACTION IS IN
COMPLIANCE WITH THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS.

 

SECTION 7.15                   Additional Grantors.  Each Subsidiary of the
Borrowers that is required to become a party to this Agreement pursuant to
Section 6.12 of the Credit Agreement shall become a Grantor for all purposes of
this Agreement upon execution and delivery by such Subsidiary of a joinder
agreement in form and substance satisfactory to the Administrative Agent.

 

SECTION 7.16                   All Powers Coupled with Interest.  All powers of
attorney and other authorizations granted to the Secured Parties, the
Administrative Agent and any Persons designated by the Administrative Agent or
any other Secured Party pursuant to any provisions of this Agreement or any of
the other Loan Documents shall be deemed coupled with an interest and shall be
irrevocable so long as any of the Obligations remain unpaid or unsatisfied, any
of the Commitments remain in effect or the Term Facility or Revolving Credit
Facility have not been terminated.

 

[Signature Pages to Follow]

 

31

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this First Lien Collateral
Agreement to be executed under seal by their duly authorized officers, all as of
the day and year first written above.

 

 

[                                            ], as Grantor

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

[                                            ], as Grantor and Issuer

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

[Signature Pages Continue]

 

 

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as Administrative Agent

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.6

to

Collateral Agreement

 

Exact Legal Name; Jurisdiction of Organization; Taxpayer Identification Number;
Registered

Organization Number; Mailing Address; Chief Executive Office and other Locations

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.9

to

Collateral Agreement

 

Commercial Tort Claims

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.10

to

Collateral Agreement

 

Deposit Accounts

 

Grantor

 

Financial Institution

 

Account Number

 

Address of Financial
Institution

 

Account Purpose

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.11

to

Collateral Agreement

 

Intellectual Property

 

1.             The listing of Trademarks (as defined in the Collateral
Agreement) should include: (a) the Trademark; (b) Registration Number or Serial
Number; (c) the Owner; (d) the Filing Date; (e) the Registration Date (if
applicable); (f) the Date Affidavit of Use and/or Renewal is Due; and
(g) Whether the Affidavit of Use and/or Renewal has been filed.

 

2.             The listing of Trademark Licenses (as defined in the Collateral
Agreement) should include: (a) Name and Address of Licensee/Licensor; (b) Date;
(c) List of each Trademark Licensed/Assigned; and (d) Description of product to
which license/assignment applies.

 

3.             The listing of Patents (as defined in the Collateral Agreement)
should include: (a) Country; (b) Patent Number; (c) Issue Date; (d) Inventor(s);
(e) Title of Invention; (f) Dates on which Maintenance Fees were paid;  and
(g) Identity of Party Paying Maintenance Fees.

 

4.             The listing of Patent (as defined in the Collateral Agreement)
applications should include:  (a) Application Number; (b) Filing Date;
(c) Inventors; and (d) Title of Invention.

 

5.             The listing of Patent Licenses (as defined in the Collateral
Agreement) should include:  (a) Name and Address of Licensee/Licensor; (b) Date;
(c) List of each Patent Licensed/Assigned; and (d) Description of product to
which license/assignment applies

 

6.             The listing of Copyrights (as defined in the Collateral
Agreement) should include: (a) Registration Number; (b) Registration Date;
(c) Title as listed in Registration; (d) Publication Date; (e) Creation Date;
(f) Author; and(g) Subject Matter Covered.

 

7.             The listing of Copyright Licenses (as defined in the Collateral
Agreement) should include: (a) Name and Address of Licensee/Licensor; (b) Date;
(c) Work Licensed or Assigned.

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.13

to

Collateral Agreement

 

Investment Property and Partnership/LLC Interests

 

Certificated Securities:

[Grantor]:

 

Name of Issuer

 

Class and Series

 

Par Value

 

Certificate Number

 

Percentage of
Ownership Interests of
such Class and Series

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Securities Accounts (including cash management accounts that are Investment
Property) and Uncertificated Securities:

[Grantor]:

 

Financial Institution

 

Account Number

 

Address of Financial
Institution

 

Account Purpose

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name of Issuer

 

Class and Series

 

Par Value

 

Percentage of Ownership
Interests of such Class and Series

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Partnerships/LLC Interests:

[Grantor]:

 

Name of Issuer
(including identification of 
type of entity)

 

Type of Ownership Interest

 

Certificate Number
(if any)

 

Percentage of Ownership
Interests of such Type

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 3.14

to

Collateral Agreement

 

Instruments

 

--------------------------------------------------------------------------------


 

EXHIBIT A

to

Collateral Agreement

 

Form of Governmental Receivables Account Agreement

 

--------------------------------------------------------------------------------
